Exhibit 99.1 ANNUAL REPORT MARCH 11, 2010 Information in this annual report is provided as of March 8, 2010, unless otherwise indicated. Certain statements in this annual report are forward-looking. These forward-looking statements are based on certain assumptions and reﬂect our current expectations. As a result, forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from current expectations. Some of the factors that could cause actual results to differ materially from current expectations are discussed in the “Risk Factors” section of this annual report as well as in materials that we from time to time ﬁle with, or furnish to, the Canadian securities regulatory authorities and the U.S. Securities and Exchange Commission. There is no assurance that any forward-looking statements will materialize. You are cautioned not to place undue reliance on forward-looking statements, which reflect expectations only as of the date of this annual report. Except as may be required by applicable law, we disclaim any intention or obligation to update or revise any forward-looking statements. The following terms in this annual report have the following meanings, unless otherwise indicated: — “Reuters” refers to Reuters Group PLC before its acquisition by Thomson on April 17, 2008; — “Thomson” refers to The Thomson Corporation (now Thomson Reuters Corporation) before its acquisition of Reuters on April 17, 2008; — “Thomson Reuters,” “we,” “us” and “our” each refers to Thomson Reuters Corporation and its consolidated subsidiaries, unless the context otherwise requires; — “Woodbridge” refers to The Woodbridge Company Limited and other companies affiliated with it; and — “$,” “US$” or “dollars” are to U.S. dollars. For information regarding our disclosure requirements under applicable Canadian and U.S. laws and regulations, please see the “Cross Reference Tables” section of this annual report. Information contained on our website or any other websites identiﬁed in this annual report is not part of this annual report. All website addresses listed in this annual report are intended to be inactive, textual references only. The Thomson Reuters logo and our other trademarks, trade names and service names mentioned in this annual report are the property of Thomson Reuters. TABLE OF CONTENTS 2 Business 16 Risk Factors 21 Management’s Discussion and Analysis 72 Financial Statements Senior Management and Directors Additional Information Cross Reference Tables Thomson Reuters Annual Report 2009 1 BUSINESS OVERVIEW We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Through over 50,000 employees across more than 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare,science and media markets, powered by the world’s most trustednews organization. We are organized in two divisions: — Markets, which consists of our financial and media businesses; and — Professional, which consists of our legal, tax and accounting, healthcare and science businesses. 2 In 2009, wewere successful in addressing our three key business priorities for the year, as described below. 2009 Priorities 2009 Progress Integrate Thomson and Reuters businesses to drive long-term growth and capture synergies At year-end 2009, we had achieved combined run-rate savings of $1.1 billion from the Reuters integration, as well as legacy savings programs. Given the progress that we continue to make with integration, we recently raised our run-rate savings target by $200 million to $1.6 billion to be achieved by year-end 2011. We added Reuters News into global Westlaw offerings, and our comprehensive news coverage is reflected in numerous products of our Markets and Professional divisions. We launched a new Islamic Finance Center as part of Westlaw Business, which incorporates information from both our Professional and Markets divisions. We co-located an additional 3,500 employees in 2009 and we have moved over 14,000 employees worldwide since the formation of Thomson Reuters. We have also completed benefits harmonization across 36 countries. We streamlined the Professional division from five business units to three. Capitalize on a global brand and presence to drive international growth Tax & Accounting began to execute on its global expansion strategy by acquiring Sabrix and Abacus and planning to launch a new Global Tax Workstation. As part of our globalization strategy, we sought opportunities in rapidly developing economies, such as Brazil, China and India. We completed 31 acquisitions in 2009, 16 of which were made outside of the United States. The Professional division completed 23 of these acquisitions as part of its increased focus on globalization. Thomson Reuters was named 40th in the BusinessWeek2009 ranking of the Top 100 Global Brands. Achieve scale economics and make the whole of Thomson Reuters greater than the sum of its parts We are engaged in various company-wide projects, including driving scale by developing technology platforms and shared data centers, managing talent and capital allocation and investing in a common brand to benefit all units. We unified our dual listed company (DLC) structure under which we previously had two parent companies. In 2010, integration will continue in our Markets division. Our Professional division will continue to build upon its new foundation for global expansion. We will also continue to seek out opportunities to drive greater scale and leverage across our company. However, in 2010, we plan to intensify our focus on growth and efficiency, folding our 2009 priorities into these two overarching objectives. Our key business activities in 2010 to restart growth and capture efficiencies are: — Successfully launch key new products, such as WestlawNext in Legal, Project Utah in our Markets division and the continued international build-out of our Tax & Accounting product line; — Target rapidly developing economies, such as Brazil, China and India; — Sharpen our investment focus to deploy capital to the areas that we believe have the greatest potential and to continue optimizing our portfolio of businesses; and — Further improve efficiency, especially in our technology infrastructure. Thomson Reuters Annual Report 2009 2 MARKETS DIVISION The Markets division serves ﬁnancial services and corporate professionals globally, with Reuters Media serving a broader professional and consumer media market. The Markets division delivers critical information, supporting technology and infrastructure to a diverse set of customers. These solutions are designed to help our customers generate superior returns, improve risk management, increase access to liquidity and create efficient, reliable infrastructures in increasingly global, electronic and multi-asset class markets. The Markets division consists of our Sales & Trading, Investment & Advisory, Enterprise and Media businesses. SALES & TRADING Sales & Trading provides a combination of information, community, trading and post-trade connectivity requirements for the trading ﬂoor activities of buy-side and sell-side clients in foreign exchange (FX), fixed income and derivatives, equities and other exchange-traded instruments, as well as in the commodities and energy markets. As of December 31, 2009, Sales & Trading provided services to professionals in over 34,000 locations worldwide. Sales & Trading’s premium desktop information product is Reuters 3000 Xtra. Reuters 3000 Xtra users are ﬁnancial markets professionals who require a powerful combination of deep, global, cross-asset news and content combined with sophisticated pre-trade decision-making, analytics and trade connectivity tools. Sales & Trading’s suite of products allows customers to trade with each other and connect their systems to electronic markets. Products include Dealing on Reuters, Matching on Reuters, Reuters Trading for Foreign Exchange, Reuters Trading for Fixed Income and Reuters Trading for Exchanges. Reuters Trader is a ﬁnancial desktop that provides analytics and trade connectivity for sales and trading professionals who need cross-asset data for global markets, but are primarily focused on a regional market. Tradeweb operates a global multi-dealer-to-customer trading platform which, as of December 31, 2009, connected more than 35 major investment banks with over 2,000 institutional clients. During 2009, clients traded an average of more than $280 billion daily over the platform. Major Brands Type of Product/Service Target Customers Reuters 3000 Xtra Premium desktop product providing pre-trade decision-making tools, news, real-time pricing and trading connectivity Trading professionals, salespeople, brokers and financial analysts Dealing on Reuters Peer-to-peer conversational trading product primarily related to FX and money markets FX and money market traders, salesdesks, hedge funds and voice brokers Matching on Reuters Electronic FX trade matching system FX traders, sales desks and hedge funds Tradeweb Leading electronic multi-dealer-to-customer marketplace for trading fixed income, derivatives and money market products Institutional traders COMPETITION Sales & Trading information products compete with Bloomberg, Sungard, Telekurs and IDC as well as local, regional and niche competitors ranging from Markit and SuperDerivatives to Quick, Xinhua Finance and Yahoo! Finance. In the electronic trading business, Sales & Trading competes with Fidessa and the large inter-dealer brokers, such as ICAP’s EBS platform. In addition, Sales & Trading competes with single-bank and multi-bank portals such as FXall and MarketAxess. Thomson Reuters Annual Report 2009 3 INVESTMENT & ADVISORY Investment & Advisory provides differentiated analytics, content and workflow tools that drive complex financial decision-making and increase performance and efficiency for customers in corporate services, investment management and research, investment banking and wealth management. Investment & Advisory customers have direct, real-time access to the global, foundational content sets necessary for intelligent decision-making such as fundamentals, estimates, economics, ownership, broker research, deals data, fixed income, fund data, filings, real-time exchange data, tick history and time series data. Direct sources of the content include I/B/E/S, First Call, Worldscope, Datastream, Lipper, StreetEvents, Reuters News and the StarMine SmartEstimate, which is a complement to our estimates offering that is designed to help customers better predict future earnings and analyst revisions by placing more weight on recent forecasts by top-rated analysts. Our Corporate Services business provides companies worldwide with the solutions they need to develop a consistent framework for decision-making across the enterprise. Solution sets include an integrated platform for Investor Relations (IR) professionals who need to understand key factors impacting their company’s share price, anticipate investor behavior, communicate with key stakeholders and measure the impact of investor management efforts. Business Intelligence solutions are used by corporate development, strategy, corporate finance, treasury and information professionals to define a company’s growth strategy and help assess the company’s counterparty risk, while corporate communications professionals rely on our measurable webcasting solutions and unique distribution networks to cost-effectively reach and engage internal and external audiences with their business-critical communications. The Investment Management & Research business provides institutional asset management firms, sell-side brokers and private banking clients with end-to-end solutions that enable them to manage and execute each and every phase of the investment decision process. Powered by a comprehensive and trusted set of referential data, our integrated solution suite is designed to enable customers to monitor efficiently the markets and perform thorough fundamental and quantitative analysis, in-depth portfolio risk and performance analysis and economic forecasting. We also provide a host of reporting solutions that enable our customers to more effectively publish their research and market their funds. In addition, our solutions are linked on the back end, enabling greater enterprise efficiency and better collaboration and communication across the entire research team. The Investment Banking business provides workflow solutions for investment bankers, advisors, private equity and venture capital professionals. Our solutions support their decision-making by enabling access to information and research from over1,600 sources, a global transactions database covering over two million financial market transactions and comprehensive fundamentals data covering over 69,000 companies in approximately 110 markets as of December 31, 2009. This market insight and information supports the idea generation for deal making and enables our customers to undertake the detailed analysis and valuations fundamental to their business success. Our Wealth Management business provides workflow solutions to the entire wealth management community, including managers of high net worth investors and private banking professionals. Our front to back office solution gives advisors tools that streamline back office processes and workflows to help them serve their customers more efficiently. Our scalable solution sets offerproposal generation, portfolio management, asset allocation, financial planning, alerting, investment selection tools and performance reporting to wealth management professionals. Major Brands and Product Categories Type of Product/Service Target Customers ThomsonONE.com Investment Banking Market prices, Reuters news and comprehensive reference data on companies, industries and events Investment bankers, consultants, lawyers and private equity professionals SDC Platinum Database for analyzing investment banking and deal trends Investment bankers, consultants, lawyers and private equity professionals Thomson Reuters Spreadsheet Link Microsoft Excel add-in for automated company analysis and custom modeling Investment bankers, portfolio managers, buy-side research analysts ThomsonONEInvestment Management Timely and accurate real-time financial content for pre-trade analysis, plus comprehensive portfolio risk and performance analytics Portfolio managers and research analysts Thomson ONE Investment Analyst Comprehensive financial content and analytics for pre-trade investment decision-making Buy-side research analysts and associates Thomson Reuters Datastream Sophisticated historical time-series analysis that enables the visualization of economic and asset class trends and relationships Economists, strategists, portfolio managers and research analysts Thomson Reuters Annual Report 2009 4 Major Brands and Product Categories Type of Product/Service Target Customers MarketQA and QA Direct Comprehensive data management and analytics solutions for sophisticated quantitative research Quantitative portfolio managers and research analysts Investor Relations (IR) solutions Online desktop solution, advisory services and online communications tools Investor relations professionals and corporate financial executives Business Intelligence solutions Suite of web-based workflow solutions – each designed for a specific user – to provide institutional quality information and analytics for company and market valuation analysis Corporate clients including strategy and research professionals, treasurers and finance professionals Corporate Communications services Webcasting solutions with unique distribution networks Corporate communications, employee communications, marketing and PR professionals ThomsonONE Wealth Management Wealth management tools, real-time market data and back-office data processing Wealth management professionals and high net worth professionals Reuters Knowledge Direct API for Wealth Management Premium content including exchange data, news, company fundamentals, broker research and consensus reports Wealth management professionals and individual investors eXimius Client relationship system with portfolio management capabilities Ultra high net worth professionals BETA Systems Brokerage processing system Retail and institutional wealth management professionals Lipper Mutual fund information, benchmarking data, performance information and analysis Asset managers, financial intermediaries and individual investors COMPETITION Investment & Advisory competes with Bloomberg, Factset, S&P/Capital IQ, Morningstar, GL Trade/Infotec, Telekurs/Fininfo, SunGard Data Systems, Broadridge Financial Solutions and other companies. ENTERPRISE Our Enterprise business enables automation for financial institutions globally, targeting the full trade lifecycle, including trade, pricing and risk management and portfolio accounting. Enterprise information products deliver real-time instrument prices, price histories, high-volume tick-by-tick trading data, evaluated pricing, terms and conditions, corporate actions and analytics. Our database included coverage of over 67 million instruments as of December 31, 2009 and is backed by a flexible distribution and management infrastructure that ensures consistency of data. Enterprise information products are broadly segmented into three categories – real-time content solutions, pricing and reference data, and market information distribution and management platforms. Thomson Reuters Data Feed provides real-time data that is used by electronic and algorithmic traders, brokers, hedge funds, fund managers and risk and compliance officers. We estimate that approximately 50,000 client applications have been written on our middleware platform as of December 31, 2009. We combine electronic pricing data from over 300 exchanges and electronic trading platforms globally with over-the-counter (OTC) and broker-contributed content, which is distributed in a single consolidated feed to front, middle and back-office desktop applications. These applications range from trading tools and matching engines to portfolio pricing and risk management models. For high-speed trading, Thomson Reuters Real-Time Data Feeds also offer Direct Feeds, an ultra-low latency full-tick feed, with direct connectivity from exchanges to customers. This service complements and extends our Thomson Reuters Data Feed, and is used by algorithmic trading programs and other high-speed machine trading applications. Thomson ReutersNewsScope further extends the breadth of our real-time feed offers, with low latency news alerts and a growing range of highly structured news feeds and news analytics that enable machine processing of news events in real time. Thomson Reuters Annual Report 2009 5 Through Thomson Reuters Datascope, we provide pricing and reference data to the buy-side, sell-side, global custodians, fund managers, hedge funds and data management solutions providers. Our data is used by middle and back offices for trade matching and settlement, risk management and analysis and portfolio evaluation, as well as to power applications used for corporate actions processing, reconciliation, and compliance accounting and audit. Our comprehensive datasets included coverage of over 5.6 million fixed income instruments as of December 31, 2009. Thomson Reuters Enterprise Platform is an adaptable content management and distribution software platform that enables banks to deliver high volume and low latency data into a wide variety of front office financial systems. In the global risk management market, our flagship product, Kondor+, provides an integrated and flexible real-time straight-through-processing environment that includes front office pricing and trading, middle office risk, profit and loss, collateral management, and back-office netting, clearing and settlement. Kondor+ also provides cross-asset coverage, including foreign exchange, money markets, securities, OTC derivatives and structured products. PORTIA allows money managers, hedge funds, insurance companies, bank trusts, plan sponsors and corporate treasury departments to manage their middle and back office reporting and decision support requirements. Omgeo, our joint venture with The Depository Trust & Clearing Corporation, enables timely and accurate post-trade operations by automating and confirming trade details executed between investment managers and broker-dealers. As of December 31, 2009, Omgeo served over 6,000 financial services customers in 46 countries. Major Brands Type of Product/Service Target Customers Thomson ReutersData Feed Real-time market information targeting programmatic/automated trading, market/credit risk, instrument pricing and portfolio management and valuations Traders, hedge funds, brokers, asset managers, program traders, quantitative analysts, global custodians and credit and risk managers Thomson Reuters Data Feed Direct Ultra high-speed data feeds, direct from exchanges to the customer Algorithmic traders, program traders andquantitative funds Thomson ReutersNewsScope Advanced machine-readable news platform which delivers deep historical news archives, ultra-low latency structured news and leading edge news analytics directly to applications Algorithmic traders, program traders and quantitative funds Thomson Reuters Enterprise Platform Software platform for integrating and distributing real-time and historical financial information Financial institutions requiring a data integration platform Kondor+ Position keeping and risk management applications Banks, broker-dealers and hedge funds PORTIA Portfolio accounting and reporting application Money managers, hedge funds, insurance companies, bank trusts, plan sponsors and corporate treasury departments Omgeo* Post-trade processing, portfolio reconciliation and collateral management Investment managers, hedge funds, broker/dealers, custodian banks and investment management outsourcers * Joint venture with The Depository Trust & Clearing Corporation COMPETITION Our real-time datafeeds and pricing and reference data offerings compete with Bloomberg, S&P, IDC and Telekurs. In addition, our market data delivery offerings compete with specialty technology providers, exchanges such as NYSEEuronext and large IT vendors such as IBM. Competitors in the risk management sector include Sungard, Algorithmics, Murex, Misys and Calypso. In the portfolio accounting market, competitors include Eagle, Simcorp Dimension, PAM, Beauchamp and DST. MEDIA Reuters Media provides indispensable news and information tailored for media and business professionals and drives decision-making around the globe with speed, accuracy and independence. Our news and information is an important part of numerous products and services across all of Thomson Reuters. Reuters Media is powered bymore than 2,700 journalists reporting from 200 bureaus around the world. Reuters News Agency provides the world’s media companies with text newswires, pictures, graphics, video and digital multimedia products. Reuters text newswires provide fast, accurate and extensive coverage of regional, national and international events in 20 languages, covering general, political, business, financial, entertainment, lifestyle, technology, health, science, sports and human-interest news. Thomson Reuters Annual Report 2009 6 Our extensive global network of video journalists and camera crews delivers live and file-based news video coverage to the world’s broadcasters, production houses and numerous publishing and online clients. Every day, Reuters global network of photojournalists document up-to-the-minute events. In 2009, we distributed over 540,000 pictures from our award-winning photographers, covering news, sports, features, entertainment and business. Reuters news graphics enhance information and capture attention, providing a visual analysis of top world events through news and information, sports, technical, scientific and environmental graphics as well as economic and financial charts. Our digital multimedia products include prioritized online reports, online video and online pictures designed for digital platforms. Our teams of specialized editors bring together the latest breaking news in ready-to-publish and multimedia formats. Our Consumer Publishing products include the advertising-supported, direct-to-consumer publishing activities of Reuters.com and its global network of websites, mobile services, online video and electronic out-of-home displays. These products deliver professional-grade news, opinion and analysis to millions of business professionals around the globe. In 2009, the Reuters.com global family of websites attracted an audience of more than 30 million visitors per month. Professional Publishing’s suite of products and services address capital markets information needs, from intraday news - delivered online and by email to mobile devices - through the weekly in-depth coverage of International Financing Review (IFR) magazine, to the searchability and functionality of our online products. All of these are complemented by a highly-targeted range of market intelligence reports and events. Major Product Categories Type of Product/Service Target Customers Text newswires Instant coverage of global news and events plus feature stories, analyses and essential news planning tools Newspapers, television and cable networks, radio stations and websites Video Live breaking news and file-based delivery of general, financial and sports-news videos, as well as access to a video archive Newspapers, television and cable networks and websites Pictures and graphics Up-to-the-minute news photographs and an online photo archive Newspapers, websites, advertising agencies, television and cable networks Digital multimedia Prioritized, ready-to-publish online reports, online video and online pictures Websites Consumer Publishing Direct-to-consumer publishing and network of regional sites, mobile, online video and electronic out-of-home display Business professionals and influencers Real-time financial markets commentary and analysis IFR Markets, Dealwatch Trading professionals, research analysts and portfolio managers Magazines and online publications International Financing Review (IFR), Project Finance International, Buyouts, PE Week, Acquisitions Monthly and Venture Capital Journal Investment bankers, corporate finance and private equity professionals Conferences and events Annual awards, editorially-driven conferences and roundtables Financial professionals, companies and investors COMPETITION Major competitors of Media include the Associated Press, Agence France-Presse, Dow Jones, Getty and Bloomberg News. Competitors of Media’s consumer products and services include WSJ.com, Bloomberg.com, Forbes.com, Yahoo! Finance, CNNMoney, FT.com, Euromoney and Informa Global Markets. Thomson Reuters Annual Report 2009 7 PROFESSIONAL DIVISION The Professional division consists of our businesses in the Legal, Tax & Accounting and Healthcare & Science sectors. LEGAL We are a leading provider of critical information, decision support tools, software and services to legal, intellectual property (IP), compliance, business and government professionals throughout the world. We offer a broad range of products and services that utilize our electronic databases of legal, regulatory and business information. Our North American Legal and International Legal & Regulatory units organized under common management in 2009 to leverage Thomson Reuters global presence and accelerate growth in key established and emerging markets worldwide. Westlaw is the Legal segment’s primary online delivery platform. Westlaw offers authoritative content, powerful search features and navigation tools that enable customers to find specific points of law, build tables of authorities or search for topically-related commentary. In February 2010, we launched WestlawNext, which delivers dramatically improved search, efficient research organization and new workflow tools. — Westlaw includes KeyCite, an online citation research service that traces the history of a case, statute, administrative decision or regulation to determine if it is still authoritative. — Westlaw Litigator assists attorneys with all phases of litigation by combining relevant case law research materials with practical tools for case evaluation, pre-trial investigation, settlement negotiation and trial preparation and presentation. — Through Westlaw Business, we provide corporate and transactional lawyers in the U.S., Canada, the U.K. and elsewhere around the world with value-added services for preparing and completing commercial transactions, such as securities offerings, mergers and acquisitions and investment management. In 2009, Westlaw Business introduced an Islamic Finance Center and rolled out its business in China and Hong Kong. Westlaw Business includes LIVEDGAR securities filing content. We also provide country-specific versions of Westlaw in Canada, Chile, China, India, Ireland, Japan, Hong Kong, Spain, the United Kingdom and other countries. Through Westlaw International, we are able to offer our online products and services to customers in markets where we may not have an existing publishing presence or have not yet developed a fully customized Westlaw service. As of December 31, 2009, Westlaw International was used by practitioners in more than 70 countries. We also provide country-specific online legal research services, some of which are sold under brand names other than Westlaw. As of December 31, 2009, we provided these services in Argentina, Australia, Denmark, France, New Zealand, Sweden and the United Kingdom. Through our West imprint, we publish U.S. legal information, including cases, statutes and other content enhanced with headnotes, synopses, key numbers and other editorial annotations prepared by our staff of attorneys and editorial professionals. West Education Group is a leading provider of educational information and solutions to legal professionals and law students in the United States. Through BAR/BRI, we provide bar examination review courses and materials. We also have a legal textbook publishing business with more than 1,800 titles as of December 31, 2009, making us a leading provider of casebooks and other learning materials to law students in the United States. West LegalEdcenter offers one of the largest online collections of continuing legal education (CLE) programs with more than 7,000online courses as of December 31, 2009. Legal also has a leading collection of assets that support IP attorneys and professionals, including information services that serve IP ideation, maintenance and protection. As of December 31, 2009, the Derwent World Patents Index assessed, classified, summarized and indexed 1.3 million records which contain patent documents from 41 international patent-issuing authorities. Thomson Innovation, Delphion, PatentWeb and Aureka provide researchers with access to full-text international patent documents supported by search retrieval, analysis and other workflow productivity services. Thomson CompuMark maintained trademark databases forapproximately 200 countries as of December 31, 2009. Thomson CompuMark’s products and services also cover development and protection of trademarks. Elite offers a suite of software applications that assist law firms, with front- and back-office management functions, including document management, case management, general ledger accounting, timekeeping, billing and records management. Thomson Reuters Annual Report 2009 8 FindLaw is a leading provider of online legal information and law firm marketing solutions. FindLaw.com was the highest-trafficked legal website for consumers in 2009, with nearly four million unique monthly visitors. FindLaw.com has one of the largest online legal directories available and provided website developmentand hosting services to more than 9,900 law firms in 2009. Our Hubbard One business is a leading provider of websites and online client development offerings to large law firms. In January 2010, we merged our Hildebrandt and Baker Robbins businesses into a single consultancy. Hildebrandt Baker Robbins helps law firms, legal departments and other professional service organizations plan, implement and measure key strategic, management, operations and technology goals. Major Brands Type of Product/Service Target Customers West WestlawNext Westlaw Westlaw Litigator Westlaw Business Legal, regulatory and compliance information-based products and services Lawyers, law students, law librarians and other legal professionals Foundation Press WestLawSchool Publishing BAR/BRI West LegalEdcenter Textbooks, study aids, bar review courses, continuing education materials and seminars Law students, lawyers and legal professionals Sweet & Maxwell IDS Aranzadi Karnov Lawbook Brookers La Ley Lawtel Legal information-based products and services Lawyers, law students, law librarians, corporate legal professionals, government agencies and trademark professionals Carswell Legal, regulatory and compliance information-based products and services Lawyers, law students, law librarians and other legal professionals ThomsonCompuMark SAEGIS Trademark search and protection information services Business, legal and trademark professionals Elite Elite 3E Law firm operations and financial management software, business intelligence Lawyers, law firm finance and operations FindLaw HubbardOne Online legal directory, website creation and hosting services and law firm marketing solutions Lawyers and legal professionals Westlaw Deposition Services West Case Notebook West LiveNote Online research tools, case analysis software and deposition technology and services to support each stage of the litigation workflow Lawyers, paralegals, courts and court reporters Hildebrandt Baker Robbins Strategic, technology, operations and information consulting advisory services Lawyers, law firm finance, operations and business development professionals COMPETITION Legal’s primary global competitors are Reed Elsevier (which operates LexisNexis) and WoltersKluwer. Legal also competes with other companies that provide legal and regulatory information, as well as practice management software and client development services. TAX & ACCOUNTING Tax & Accounting is a leading global provider of technology and information solutions, as well as integrated tax compliance and accounting software and services, to accounting, tax and corporate finance professionals in accounting firms, corporations, law firms and government. In 2010, Tax & Accounting plans to launch its Global Tax Workstation, which is a key element of the segment’s growth strategy. Effective January 1, 2010, Tax & Accounting was reorganized into two global businesses – Workflow & Service Solutions and Business Compliance & Knowledge Solutions. The description of Tax & Accounting contained below reflects how the segment was structured and managed through December 31, 2009. Thomson Reuters Annual Report 2009 9 RESEARCH & GUIDANCE Research & Guidance delivers integrated information-based solutions, expert guidance, workflow tools and continuing professional education (CPE) to tax and accounting professionals in the professional, corporate, legal, government and academic markets. Checkpoint, a flagship offering of Tax & Accounting, provides information-based solutions, expert guidance and workflow tools on one integrated platform. Checkpoint provides expert analysis from other Tax & Accounting products and brands, such as RIA, WG&L and PPC. PPC’s Accounting & Auditing Guidance on Checkpoint provides professionals with access to PPC guidance and practice aids, all hyperlinked with RIA and WG&L editorial materials and news. Research & Guidance also offers a full range of customized CPE and training solutions, including PPC, RIA, PASS Online, GearUp, MicroMash, Reqwired, AuditWatch and Quickfinder. Paisley is a leading software provider of governance, risk and compliance (GRC) solutions to multinational corporations, large accounting and consulting firms. Paisley has allowed Tax & Accounting to expand into the growing GRC market throughout 2009. PROFESSIONAL SOFTWARE & SERVICES Professional Software & Services delivers software, online products and services that provide business automation solutions for accounting firms in the areas of tax compliance, accounting, firm management and client services. CS Professional Suite is a suite of products and services designed by accountants for accountants to manage workflow processes in professional accounting firms. Enterprise Suite is an integrated family of tax preparation, engagement, practice management, and document and workflow management solutions developed exclusively for large firms. myPay Solutions is a service-bureau payroll offering specifically designed for accounting firms, allowing them to offer comprehensive payroll services to their clients. CORPORATE SOFTWARE & SERVICES Corporate Software & Services delivers integrated online software and managed services that help automate taxation and corporate compliance for tax and accounting professionals regarding income tax, property tax, trust tax, tax provisions, transfer pricing, and sales and use tax. Our flagship product, ONESOURCE, is an online platform that enables corporate tax departments to access tools, manage their workflow and keep track of vital information. The Abacus Enterprise suite of products and related business operations offer corporate income tax software products to customers in the U.K., Ireland, the Netherlands, New Zealand and Hong Kong and supply VAT compliance software for 19 countries across Europe and Asia-Pacific. Sabrix is a leading provider of global transaction tax software and services. Sabrix has expanded our expertise in tax determination, as well as our ONESOURCE transaction tax compliance offering. INTERNATIONAL Tax & Accounting also encompasses businesses outside the U.S. with locations in Australia, New Zealand, Denmark, the U.K., Ireland, Canada, India and Argentina. These businesses deliver software and online products as well as authoritative and relevant information for tax and accounting professionals within their countries and around the world. Tax software solutions include products such as PowerTax in Australia and Digita in the U.K., and content brands include Carswell in Canada, Forlaget in Denmark and LaLey in Argentina. Major Brands Type of Product/Service Target Customers Research & Guidance: Checkpoint RIA Paisley PPC WG&L Quickfinder Integrated information-based solutions, expert guidance, workflow tools and CPE Professional accounting firms, corporate, finance and accounting departments, law firms and governments Professional Software & Services: CS Professional Suite Enterprise Suite myPay Solutions Software and online products and services that provide business automation solutions for tax compliance, firm management and client services Professional accounting firms Thomson Reuters Annual Report 2009 10 Major Brands Type of Product/Service Target Customers Corporate Software & Services: ONESOURCE Income Tax ONESOURCE Tax Provision ONESOURCE Transfer Pricing ONESOURCE Sales & Use Tax ONESOURCE Property Tax ONESOURCE Trust Tax ONESOURCE 1099 Abacus Sabrix Integrated online software and managed services that help automate various areas of taxation and corporate compliance Corporate, legal, bank and trust market International: Tax Solutions Group Brookers Online Carswell LaLey Forlaget Digita PowerTax Software products that help automate various areas of taxation and online and print information-based solutions and expert guidance Corporate and professional accounting firms COMPETITION Tax & Accounting’s primary competitor across all customer segments is Wolters Kluwer (which includes CCH). Other major competitors include Intuit in the professional software and services market and CORPTAX (owned by MLM Information Services) and Vertex in the corporate software and services market. Tax & Accounting also competes with other providers of software and services. HEALTHCARE & SCIENCE Our Healthcare & Science business is a leading provider of information, tools, analytics and decision support solutions that help organizations improve healthcare efficiency and quality and speed scientific discovery. HEALTHCARE Our healthcare solutions enable hospitals, clinicians, employers, health plans and governments to more effectively manage cost, quality, market positioning and enterprise growth. Through our Medstat Advantage Suite, MarketScan databases and DataProbe, we provide decision support systems, market intelligence, benchmarking and research for managing the purchase, administration and delivery of health services and benefits. These products also help identify fraud and inefficiencies in the healthcare system. Our decision support solutions and research provide an extensive collection of healthcare information for corporate and governmental healthcare purchasers, the managed care and health insurance industries, hospitals and integrated delivery networks, the pharmaceutical industry and the health services research community. Our Micromedex suite of solutions helps ensure medication safety in more than 3,200 U.S. hospitals and in 80 countries around the world as of December 31, 2009. Solutions include evidence-based drug, disease, toxicology reference and patient education information developed from scientific and clinical literature by expert editors, and deployed direct to clinicians at the point of care. Our solutions for hospitals, including the 100 Top Hospitals studies, pull from a rich source of public and proprietary data on hospital performance. Healthcare providers use this market intelligence and benchmarking data to assess local market share and competition to identify growth opportunities and to evaluate performance inside their organizations. They also use this information to compare their financial, operational and clinical performance against peers and top performers, to identify opportunities to improve. Healthcare provides hospitals and health systems with one of the most comprehensive and valuable sets of decision support capabilities to improve quality and reduce costs. SCIENCE Our science solutions provide research and development (R&D) professionals with content and technologies that assist them in all stages of the R&D cycle, from scientific discovery to product release. Our Science business consists of our Scientific & Scholarly Research and Life Sciences units. Scientific & Scholarly Research produces solutions that support scholars and researchers across the research workflow. Thomson Reuters Annual Report 2009 11 Our ISI Web of Knowledge platform provides researchers and scholars with access to an integrated collection of databases which, as of December 31, 2009, covered approximately 23,000 peer-reviewed professional journals, leading scientific and patent information databases, journal citation reports, and approximately 110,000 meetings and conference proceedings. EndNote is used by millions of researchers, scholarly writers, students and librarians to search online bibliographic resources, organize references and locate full text automatically. Cite While You Write eliminates retyping references by formatting citations and the bibliography for a paper instantly. EndNote Web allows users to share groups and transfer references between the desktop and Internet, making collaboration easier. Discovery Logic provides increased decision support analytics and workflow solutions to academic, government, non-profit and commercial professionals. ScholarOne’s products are used by scientific, technical and medical journal publishers and scientific conference organizers and allow research authors, peer reviewers and journal editors to streamline and accelerate processes for article and conference-related submissions, reviews and evaluation. LIFE SCIENCES Life Sciences provides content and analytics to pharmaceutical, biotechnology and other life sciences companies to improve R&D productivity and lower the cost and time of bringing a product to market. Life Sciences provide extensive drug-specific information for all stages of the product lifecycle to customers in the fields of biology, chemistry, licensing, business development and competitive intelligence. As of December 31, 2009, the Life Sciences businesses supplied information about the R&D portfolios of more than 40,000 entities involved in drug development, information about therapeutic patents, including links to the full text of the original patent, the pipeline status of investigational drugs, searchable chemical structures, meeting reports and bibliographic references. Major Brands Type of Product/Service Target Customers Micromedex Comprehensive database set of drugs, disease information, medical emergency and poison control procedures, patient education and other relevant clinical, toxicological and environmental health and safety information Physicians, pharmacists, health professionals, pharmaceutical companies, hospitals, poison control centers, corporations, government agencies and insurance companies Medstat Advantage Suite Decision support products integrating benchmarks and analytics designed to achieve better healthcare outcomes for individuals and improve the financial health of the organization Large employers, governmental healthcare purchasers, managed care and insurance companies, pharmaceutical companies and health services research providers 100 Top Hospitals Benchmarking databases and market intelligence, integrated with analytics to support operational improvement, clinical performance improvement, strategic planning and marketing Hospitals and health systems, administrative staff, service line planners, patient safety and quality managers, business development, marketing, and financial and operations managers ISI Web of Knowledge Comprehensive and integrated platform that includes the Web of Science as well as third party-hosted content, editorially selected websites, and tools to access, analyze and manage research information Research scientists and scholars, government agencies, research libraries and universities and colleges Web of Science Comprehensive database providing a source for journal article-cited references and access to abstracted and indexed journals Research scientists and scholars, government agencies, research libraries and universities and colleges Thomson Pharma Integrated online platform that delivers scientific literature, patents, commercial and regulatory information, company news communications, professional meeting reports and other relevant content Pharmaceutical and biotechnology companies Prous Science Integrity Integrated online platform delivering drug discovery content and analytic functionality for biologists and chemists Pharmaceutical and biotechnology companies, academic centers and research institutes Thomson Reuters Annual Report 2009 12 COMPETITION The principal competitors of Healthcare & Science in the clinical and drug information market are Reed Elsevier and WoltersKluwer. Within provider management decision support, Premier and MedAssets are principal competitors. Within the payer management decision support market, our principal competitor is Ingenix (a division of UnitedHealth Group). Principal competitors in the Life Sciences market are Reed Elsevier, Wolters Kluwer and Chemical Abstracts Services (CAS). CORPORATE HEADQUARTERS Our corporate headquarters seeks to foster a group-wide approach to management while allowing the Markets and Professional divisions sufficient operational flexibility to serve their customers effectively. The corporate headquarters’ three primary areas of focus are strategy and capital allocation, technology and innovation and talent management. The corporate headquarters is also responsible for overall direction on communications, investor relations, tax, accounting, finance, treasury and legal, and administers certain human resources services, such as employee compensation, benefits administration and training and development. Our corporate headquarters are located in New York, New York with major operations in the United Kingdom, India and Eagan, Minnesota. TECHNOLOGY Over the last few years, we have made significant investments in our technology. We had approximately $1 billion of technology-related capital expenditures in 2009, which represented approximately 88% of our total capital expenditures for the year.We believe that our ability to keep investing in our company throughout the recent economic downturn will provide us with competitive advantages as the global economy recovers. As the world continues to professionalize, we believe that there will be an increased demand for our products and services. We are focused on constantly improving our technology infrastructure to meet this growing demand at an appropriate cost. In order to provide intelligent information to business and professional customers around the world, we focus on integrating our proprietary content with technology. In particular, we use technology to maximize the value of our information. We continuously are improving our algorithms, search capabilities, user interfaces, workflow, collaboration tools, data and overall product performance in order to increase our customers’ efficiency and effectiveness. We are continuing to develop our online delivery platforms, taking advantage of the latest technologies. Our platforms allow us to more easily combine content from our various online services, reduce product delivery costs and reduce development time for new products and services. For various global products, we use a common database platform that supports multiple applications. This allows us to deploy products quickly into numerous markets, especially where we provide country or industry-specific information that is combined with data that is used in other Thomson Reuters products. We are also focused on further improving efficiencies through the Reuters integration program. We believe these initiatives will lower costs and enhance our competitive position. — We are reducing the complexity and increasing the efficiency of our underlying data center infrastructure through virtualization, automation and standardization. This initiative should also result in a smaller carbon footprint. — In our Markets division, our data distribution strategy is designed to provide a best-in-class low latency distribution architecture for financial instrument prices. We believe this initiative will help us scale more economically for future revenue growth opportunities. — We are also simplifying network design in our communications infrastructure. INTELLECTUALPROPERTY Many of our products and services are comprised of information delivered through a variety of media, including online, software-based applications, books, journals, compact discs, dedicated transmission lines and mobile devices. Our principal IP assets include patents, trademarks, databases and copyrights in our content and in our trade names. We believe that our IP is sufficient to permit us to carry on our business as presently conducted. We also rely on confidentiality agreements to protect our rights. We continue to apply for and receive patents for our innovative technologies. Additionally, we continue to acquire patents through our normal acquisition process. We also obtain significant content and data through third party licensing arrangements with content providers. We have registered a number of website domain names in connection with our online operations as well. Thomson Reuters Annual Report 2009 13 RESEARCH AND DEVELOPMENT Innovation is essential to our success and is one of our primary bases of competition. We have a research and development (R&D) team that plays a significant role in the development of many of our products, services and technology. The R&D team works closely with our businesses from the time of idea generation to product launch. The R&D team is comprised of research scientists and software developers with backgrounds in mathematics, linguistics, psychology, computer science and artificial intelligence. The R&D team has filed a number of patents related to unique entity extraction, concept search, document linking and categorization solutions. Our R&D team also publishes academic papers each year. Recent topics included machine learning algorithms and information retrieval. Individuals in the group have also published a book on natural language processing. SALES AND MARKETING We primarily sell our products and services directly to our customers. In addition, we have been successful in selling some of our products and services through the Internet. Focusing some of our marketing and sales effortsonline has allowed us to broaden our range of customers and reduce sales and marketing costs. A number of our businesses also use the Internet to provide product support to existing customers. ENVIRONMENTAL MATTERS We deliver most of our information and services electronically, which saves trees in printing and fossil fuel in shipping. As a result, our business has a relatively low environmental impact. In 2009, we derived approximately 90% of our revenues from electronic, software and services. We also seek to operate our central data centers as efficiently as possible. We have installed videoconference units in our largest locations to reduce travel. We are alsorefining a data-gathering system to provide a comprehensiveassessment of our global resource consumption, concentrating on relevant indicators such as energy and water consumption andwaste production. One additional way we address global environmental challenges is through the information we provide to customers and the public. Through Reuters Media, we provide news on these topics, and encourage debate and increased awareness via dedicated environment-focused blogs and video channels. CORPORATE RESPONSIBILITY Corporate Responsibility (CR) is an integral part of the way we do business. We have a CR policy that sets forth how we manage our relationships with stakeholders in four areas: our workplace (employees), the community (the places and societies in which we operate), the marketplace (customers, suppliers and investors) and the environment. By articulating focus areas, we are able to define our response to global standards and charters in ways that are meaningful and relevant to our business. Our current CR priorities are diversity, community impact, responsible sourcing and the environment. During 2009, we launched implementation plans for these priorities, including measurement, reporting and governance, and worked with key owners across the company to assess necessary actions to bring our performance in line with legislative requirements, specific quantitative goals or our own CR ambitions. We have also engaged external experts to help develop our CR framework. We review our performance against these priorities at least annually. The Thomson Reuters Foundation leverages the skills and expertise across the corporation to increase trust and access to the rule of law, to save lives through the provision of trusted information and to improve standards of journalism. The Thomson Reuters Foundation recently developed two new programs. At the end of 2009,the Foundationlaunched an Emergency Information Service, which providescritical information topopulations affected by natural disasters. In 2010, the Foundation plans to launch TrustLaw,which will provide information, resources, legal news and support materials for legal professionals around the world who are involved in pro bono work. ACQUISITIONS AND DISPOSITIONS In 2008, we completed our acquisition of Reutersfor approximately $16 billion. During the last three years, we also made a number of tactical acquisitions which complemented our existing businesses. For many of these acquisitions, we purchased information or a service that we integrated into our operations to broaden the range of our offerings. These acquisitions have expanded our product offerings, enabled us to enter adjacent markets, tap new revenue streams and achieve cost efficiencies. Thomson Reuters Annual Report 2009 14 In addition, as part of our continuing strategy to optimize our portfolio of businesses and ensure that we are investing in parts of our business that offer the greatest opportunities to achieve growth and returns, we also actively pursued the sale of a number of businesses during the last three years. The most significant of these was our sale of Thomson Learning in 2007. For more information on acquisitions and dispositions that we made in the last three years, please see the “Management’s Discussion and Analysis” section of this annual report. EMPLOYEES The following table sets forth information about our employees as of December 31, 2009. Thomson Reuters Americas Europe, Middle East and Africa Asia Markets division Professional division Legal Tax & Accounting Healthcare & Science Corporate headquarters Although we have not yet reached a new collective bargaining agreement with a union that represents approximately 420 employees, we believe that we generallyhave good relations with our employees, unions and work councilsand our senior management team is committed to maintaining those good relations. PROPERTIES AND FACILITIES We own and lease office space and facilities around the world to support our businesses. We believe that our properties are in good condition and are adequate and suitable for our present purposes. The following table provides summary information about our principal properties as of December 31, 2009. Facility Approx. sq. ft. Owned/ leased Principal use 610 Opperman Drive, Eagan, Minnesota Owned Legal headquarters and West operating facilities 3 Times Square, New York, New York Owned/leased2 ThomsonReuters headquarters and Markets division operating facilities 195 Broadway, New York, New York Leased Markets division and Tax & Accounting offices 2395 Midway Road, Carrollton, Texas Owned Tax & Accounting operating facilities Boston, Massachusetts1 Leased Markets division operating facilities Geneva, Switzerland Owned Markets division operating facilities CanaryWharf, London, United Kingdom Leased Markets division operating facilities RMZ Infinity, Bangalore, India Leased Markets division operating facilities Blackwall Yard, London, United Kingdom Owned Markets division Dockland’s Technical Center 1 Consists of three addresses. 2 We lease this facility from 3XSQ Associates, an entity now owned by one of our subsidiaries and Rudin Times Square Associates LLC. 3XSQ Associates was formed to build and operate the 3 Times Square property and building in New York, New York that now serves as our corporate headquarters. 435,300 sq. ft. represents the net amount of spacethat we currently use under our lease. The lease covers a total of 692,200 sq. ft., of which 256,900 sq. ft. has been sub-leased. Thomson Reuters Annual Report 2009 15 RISK FACTORS The risks and uncertainties below represent the risks that our management believes are material. If any of the events or developments discussed below actually occurs, our business, financial condition or results of operations could be adversely affected. Other factors not presently known to us or that we presently believe are not material could also affect our future business and operations. We may be adversely affected by future downturns in the markets that we serve. Our performance depends on the financial health and strength of our customers, which in turn is dependent on the general economies in our major markets in North America, Europe and Asia. The global recession in 2009 caused disruptions and volatility in economies worldwide, particularly in the financial services industry. Although the global economy has shown some recent signs of improvement and recovery, future downturns in the financial services industry, a prolonged recession in one or more of the countries in which we operate or significant trading market disruptions or suspensions could adversely affect our business. Any one or more of these events may contribute to reduced activity by our customers, decrease demand for our products and services, and adversely affect suppliers and third parties on whom we depend. The recent economic recession also impacted the legal industry, causing a number of law firms to increase their focus on reducing costs. In 2009, we derived approximately 86% of our revenues from financial and legal customers. Cost-cutting by any of our customer segments may also adversely affect our financial results. We operate in highly competitive markets and may be adversely affected by this competition. The information and news industries are highly competitive. Many of our principal competitors have substantial financial resources, recognized brands, technological expertise and market experience. Our competitors are also enhancing their products and services, developing new products and services and investing in technology to better serve the needs of their existing customers and to attract new customers. Our competitors may acquire additional businesses in key sectors that will allow them to offer a broader array of products and services. We may also face increased competition from Internet service companies and search providers that could pose a threat to some of our businesses by providing more in-depth offerings, adapting their products and services to meet the demands of their customers or combining with one of their traditional competitors to enhance their products and services. Competition may require us to reduce the price of our products and services or make additional capital investments that would adversely affect profit margins. If we are unable or unwilling to do so, we may lose market share and our financial results may be adversely affected. In addition, some of our customers have in the past and may decide again to develop independently certain products and services that they obtain from us, including through the formation of consortia. To the extent that customers become more self-sufficient, demand for our products and services may be reduced, which may adversely affect our financial results. Increased accessibility to free or relatively inexpensive information sources may reduce demand for our products and services. In recent years, more public sources of free or relatively inexpensive information have become available, particularly through the Internet, and this trend is expected to continue. For example, some governmental and regulatory agencies have increased the amount of information they make publicly available at no cost. In addition, several companies and organizations have made certain legal and financial information publicly available at no cost. “Open source” software that is available for free may also provide some functionality similar to that in some of our products. Public sources of free or relatively inexpensive information may reduce demand for our products and services. Although we believe our information is more valuable and enhanced through analysis, tools and applications that are embedded into customers’ workflows, our financial results may be adversely affected if our customers choose to use these public sources as a substitute for our products or services. If we are unable to develop new products, services, applications and functionalities to meet our customers’ needs, attract new customers or expand into new geographic markets, our ability to generate revenues may be adversely affected. Our growth strategy involves developing new products, services, applications and functionalities to meet our customers’ needs for intelligent information solutions and maintaining a strong position in the sectors that we serve. As the information and news services industries undergo rapid evolution, we must be able to anticipate and respond to our customers’ needs in order to improve our competitiveness. For example, we have made significant investments in the development and promotion of new products, such as WestlawNext and a new suite of desktop products. In addition, we plan to grow by attracting new customers and expanding into new geographic markets such as Asia, Latin America and the Middle East. It may take us a significant amount of time and expense to develop new products, services, applications and functionalities to meet needs of customers, attract new customers or expand into new geographic markets. If we are unable to do so, our ability to generate revenues may be adversely affected. In our Professional division, our customers have increasingly been seeking products and services delivered electronically and migrating away from higher margin print and CD products. Thomson Reuters Annual Report 2009 16 We generate a significant percentage of our revenues from recurring subscription-based arrangements, and our ability to maintain existing revenues and to generate higher revenues is dependent in part on maintaining a high renewal rate. In 2009, 86% of our revenues were derived from subscriptions or similar contractual arrangements, which result in recurring revenues. Our revenues are supported by a relatively fixed cost base that is generally not impacted by fluctuations in revenues. Our subscription arrangements are most often for a term of one year or renew automatically under evergreen arrangements. With appropriate notice, however, certain arrangements are cancelable quarterly, particularly within our Markets division. In addition, the renewals of longer-term arrangements are often at the customer’s option. In order to maintain existing revenues and to generate higher revenues, we are dependent on a significant number of our customers to renew their arrangements with us. Our revenues could also be lower if a significant number of our customers renewed their arrangements with us, but reduced the amount of their spending. We rely heavily on network systems and the Internet and any failures or disruptions may adversely affect our ability to serve our customers. We are dependent on our ability to handle rapidly substantial quantities of data and transactions on computer-based networks and the capacity, reliability and security of our electronic delivery systems and the Internet. Any significant failure or interruption of these systems, including operational services, loss of service from third parties, sabotage, break-ins, terrorist activities, human error, natural disaster, power or coding loss and computer viruses could cause our systems to operate slowly or interrupt service for periods of time and could have a material adverse effect on our business and results of our operations. Our ability to effectively use the Internet may be impaired due to infrastructure failures, service outages at third party Internet providers or increased government regulation. In addition, we are facing significant increases in our use of power and data storage. We may experience shortage of capacity and increased costs associated with such usage. These events may affect our ability to store, handle and deliver data and services to our customers. From time to time, update rates of market data have increased. This can sometimes impact product and network performance. Factors that have significantly increased the market data update rates include: — the emergence of proprietary data feeds from other markets; — high market volatility; — decimalization; — reductions in trade sizes resulting in more transactions; — new derivative instruments; — increased automatically-generated algorithmic and program trading; — market fragmentation resulting in an increased number of trading venues; and — multiple listings of options and other securities. Changes in legislation and regulation pertaining to market structure and dissemination of market information may also increase update rates. While we continue to implement a number of capacity management initiatives, there can be no assurance that our company and our network providers will be able to accommodate accelerated growth of peak traffic volumes or avoid other failures or interruptions. We are dependent on third parties for information and other services. We obtain significant information through licensing arrangements with content providers. In addition, we rely on third party service providers for telecommunications, IT support and certain human resources administrative functions. Some providers may seek to increase fees for providing their proprietary content or services. If we are unable to renegotiate commercially acceptable arrangements with these content or service providers or find alternativesources of equivalent content or service, our business could be adversely affected. Thomson Reuters Annual Report 2009 17 We may be adversely affected by changes in legislation and regulation. We may be impacted by legislative and regulatory changes that impact our customers’ industries, in particular customers of our Markets division and Healthcare & Science segment. Specifically, these changes may impact how we provide products and services to these customers. Existing and proposed legislation and regulations, including changes in the manner in which such legislation and regulations are interpreted by courts, may impose limits on our collection and use of certain kinds of information and our ability to communicate such information effectively to our customers in both the Markets and Professional divisions. Laws relating to communications, data protection, e-commerce, direct marketing and digital advertising and the use of public records have also become more prevalent in recent years. It is difficult to predict in what form laws and regulations will be adopted or how they will be construed by the relevant courts, or the extent to which any changes might adversely affect us. In addition, changes in tax laws and/or uncertainty over their application and interpretation may adversely affect our results. We operate in many countries worldwide and our earnings are subject to taxation in many different jurisdictions and at different rates. We seek to organize our affairs in a tax efficient manner, taking account of the jurisdictions in which we operate. Tax laws that apply to our company may be amended by the relevant authorities, for example, as a result of changes in fiscal circumstances or priorities. Such amendments, or their application to our company, may adversely affect our results. Operating globally involves challenges that we may not be able to meet and that may adversely affect our ability to grow. There are certain risks inherent in doing business globally which may adversely affect our business and ability to grow. These risks include difficulties in penetrating new markets due to established and entrenched competitors, difficulties in developing products and services that are tailored to the needs of local customers, lack of local acceptance or knowledge of our products and services, lack of recognition of our brands, unavailability of joint venture partners or local companies for acquisition, instability of international economies and governments, exposure to adverse government action in countries where we may conduct reporting activities, changes in laws and policies affecting trade and investment in other jurisdictions, and exposure to varying legal standards, including intellectual property protection laws. Adverse developments in any of these areas could cause our actual results to differ materially from expected results. However, there are also advantages to operating globally, including a proportionately reduced exposure to the market developments of a single country or region. Our goodwill is key to our ability to remain a trusted source of information and news. The integrity of our reputation is key to our ability to remain a trusted source of information and news. Failure to protect our brands or failure to uphold the Thomson Reuters Trust Principles may adversely impact our credibility as a trusted supplier of content and may have a negative impact on our information and news business. We may be subject to impairment losses that would reduce our reported assets and earnings. Goodwill and identifiable intangible assets comprise a substantial portion of our total assets. Economic, legal, regulatory, competitive, contractual and other factors may affect the value of goodwill and identifiable intangible assets. If any of these factors impair the value of these assets, accounting rules would require that we reduce their carrying value and recognize an impairment charge, which would reduce our reported assets and earnings in the year the impairment charge is recognized. Our intellectual property rights may not be adequately protected, which may adversely affect our financial results. Many of our products and services are based on information delivered through a variety of media, including online, dedicated transmission lines, mobile devices, software-based applications, books, journals and compact discs. We rely on agreements with our customers and patent, trademark, copyright and other intellectual property laws to establish and protect our proprietary rights in our products and services. Third parties may be able to copy, infringe or otherwise profit from our proprietary rights without authorization and the Internet may facilitate these activities. We also conduct business in some countries where the extent of effective legal protection for intellectual property rights is uncertain. We cannot assure you that we have adequate protection of our intellectual property rights. If we are not able to protect our intellectual property rights, our financial results may be adversely affected. We operate in an increasingly litigious environment, which may adversely affect our financial results. We may become involved in legal actions and claims arising in the ordinary course of business. Due to the inherent uncertainty in the litigation process, the resolution of any particular legal proceeding could have a material adverse effect on our financial position and results of operations. Thomson Reuters Annual Report 2009 18 We are significantly dependent on technology and the rights related to it, including rights in respect of business methods. This, combined with the recent proliferation of “business method patents” issued by the U.S. Patent Office, and the increasingly litigious environment that surrounds patents in general, increases the possibility that we may be sued for patent infringement. If an infringement suit were successful, it is possible that the infringing product would be enjoined by court order and removed from the market and we may be required to compensate the party bringing the suit either by a damages claim or through ongoing license fees or other fees, and such compensation could be significant, in addition to the legal fees that would be incurred defending such a claim. Responding to intellectual property claims, regardless of the validity, could also be time consuming and could require us to release source code to third parties, possibly under open source license terms. Our credit ratings may be downgraded, or adverse conditions in the credit markets may continue, which may impede our access to the debt markets or raise our borrowing rates. Our access to financing depends on, among other things, suitable market conditions and the maintenance of suitable long-term credit ratings. Our credit ratings may be adversely affected by various factors, including increased debt levels, decreased earnings, declines in customer demands, increased competition, a further deterioration in general economic and business conditions and adverse publicity. Any downgrades in our credit ratings or further adverse conditions in the credit markets may impede our access to the debt markets or raise our borrowing rates. Currency fluctuations and interest rate fluctuations may have a significant impact on our reported revenues and earnings. Our financial statements are expressed in U.S. dollars and are, therefore, subject to movements in exchange rates on the translation of the financial information of businesses whose operational currencies are other than our reporting currency. We receive revenues and incur expenses in many currencies and are thereby exposed to the impact of fluctuations in various currency rates. To the extent that these currency exposures are not hedged, exchange rate movements may cause fluctuations in our consolidated financial statements. Substantially all of our non-U.S. dollar-denominated debt has been hedged into U.S. dollars. Our hedging strategies against currency risk could also impact our financial results when the U.S. dollar strengthens against other currencies. In addition, an increase in interest rates from current levels could adversely affect our results in future periods. If we do not continue to recruit and retain high quality management and key employees, we may not be able to execute our strategies. The completion and execution of our strategies depends on our ability to continue to recruit and retain high quality management and employees across all of our businesses. We compete with many businesses that are seeking skilled individuals, including those with advanced technological abilities. We may not be able to continue to identify or be successful in recruiting or retaining the appropriate qualified personnel for our businesses and this may adversely affect our ability to execute our strategies. As greater focus has been placed on executive compensation at public companies, in the future, we may be required to alter our compensation practices in ways that could adversely affect our ability to attract and retain talented employees. We have significant funding obligations for pension and post-retirement benefit arrangements that are affected by factors outside of our control. We have significant funding obligations for various pension and other post-retirement benefit arrangements that are affected by factors outside of our control. The valuations of material plans are determined by independent actuaries. Long-term rates of return for pension plans and post-retirement benefit arrangements are based on evaluations of historical investment returns and input from investment advisors. These valuations and rates of return require assumptions to be made in respect of future compensation levels, expected mortality, inflation, the expected long-term rate of return on the assets available to fund the plans, the expected social security costs and medical cost trends, along with the discount rate to measure obligations. These assumptions are reviewed annually. While we believe that these assumptions are appropriate given current economic conditions, significant differences in results or significant changes in assumptions may materially affect pension plan and post-retirement benefit obligations and related future expenses. Woodbridge controls our company and is in a position to affect our governance and operations. Woodbridge beneficially owned approximately 55% of our shares as of March 10, 2010. For so long as Woodbridge maintains its controlling interest in our company, it will generally be able to approve matters submitted to a majority vote of our shareholders without the consent of other shareholders, including, among other things, the election of the our board. In addition, Woodbridge may be able to exercise a controlling influence over our business and affairs, the selection of our senior management, the acquisition or disposition of our assets, our access to capital markets, the payment of dividends and any change of control of our company, such as a merger or take-over. The effect of this control may be to limit the price that investors are willing to pay for our shares. In addition, a sale of shares by Woodbridge or the perception of the market that a sale may occur may adversely affect the market price of our shares. Thomson Reuters Annual Report 2009 19 We may be unable to derive fully the anticipated benefits from our existing or future acquisitions, joint ventures, investments or dispositions. We have acquired, invested in and/or disposed of, and in the future may seek to acquire, invest in and/or dispose of, various companies and businesses. In the future, we may not be able to successfully identify attractive acquisition opportunities or make acquisitions on terms that are satisfactory to our company from a commercial perspective. In addition, competition for acquisitions in the industries in which we operate during recent years has escalated, and may increase costs of acquisitions or cause us to refrain from making certain acquisitions. We may also be subject to increasing regulatory scrutiny from competition and antitrust authorities. Achieving the expected returns and synergies from past and future acquisitions will depend in part upon our ability to integrate the products and services, technology, administrative functions and personnel of these businesses into our segments in an efficient and effective manner. We cannot assure you that we will be able to do so, or that our acquired businesses will perform at anticipated levels. If we are unable to successfully integrateacquired businesses, our anticipated revenues and profits may be lower. Our strategies have historically resulted in decisions to dispose of assets or businesses that were no longer aligned with strategic objectives. We expend costs and management resources to complete divestitures. Any failures or delays in completing divestitures could have an adverse effect on our financial results and on our ability to execute our strategy. Benefits from our integration program may not be achieved to the extent, or within the time period, currently expected. In February 2010, we raised our combined run-rate savings target for our integration and legacy savings programs by $200 million to $1.6 billion by year-end 2011. Our integration program involves investing in new revenue initiatives and transformation initiatives, including content and development transformation, common platform development, customer administration and data center rationalization. We may encounter difficulties during this process that could eliminate, reduce or delay the realization of the savings that are currently expected. Among other things, these difficulties could include: — unexpected issues, higher than expected costs and an overall process that takes longer than originally anticipated; — our inability to successfully integrate operations, technologies, products and services; — loss of key employees; — modification or termination of existing agreements with customers and suppliers and delayed entry into new agreements with prospective customers and suppliers; and — the diversion of management’s attention from day-to-day business or developing longer-term strategy as a result of the need to deal with integration and savings program issues. As a result of these difficulties, the actual savings generated may be less, and may take longer to realize, than is currently expected. Changes in the tax residence of our company could cause us adverse tax consequences. We expect our company will remain resident only in Canada for tax purposes. However, if our company were to cease to be resident solely in Canada for tax purposes (including as a result of changes in applicable laws or in Canadian regulatory practice), this could cause us adverse tax consequences. Thomson Reuters Founders Share Company holds a Thomson Reuters Founders Share in our company and may be in a position to affect our governance and management. Thomson Reuters Founders Share Company was established to safeguard the Thomson Reuters Trust Principles, including the independence, integrity and freedom from bias in the gathering and dissemination of information and news. The Founders Share Company holds a Thomson Reuters Founders Share in our company. The interest of the Founders Share Company in safeguarding the Trust Principles may conflict with our other business objectives, impose additional costs or burdens on us or otherwise affect the management and governance. In addition, the Founders Share enables the Founders Share Company to exercise extraordinary voting power to safeguard the Trust Principles and to thwart those whose holdings of voting shares of Thomson Reuters threaten the Trust Principles. As a result, the Founders Share Company may prevent a change of control (including by way of a take-over bid or similar transaction) of our company in the future. The effect of these rights of the Founders Share Company may be to limit the price that investors are willing to pay for our shares. Thomson Reuters Annual Report 2009 20 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis is designed to provide you with a narrative explanation of our financial condition and results of operations through the eyes of our management. We recommend that you read this in conjunction with our 2009 annual financial statements and the related notes to those financial statements. We have organized our management’s discussion and analysis in the following key sections: · Overview – a brief discussion of our business and how we earn revenues, together with information on key factors and trends affecting our business; · Results of Operations – a discussion that compares our 2009 and 2008 results, both on a consolidated and a segment basis; · Liquidity and Capital Resources – a discussion of changes in our cash flow, together with information about our outstanding debt and resources available to us to finance existing and future commitments; · Outlook – our current business and financial outlook for 2010; · Related Party Transactions – a discussion of transactions that we have entered into with our principal shareholder and others; · Subsequent Events – a discussion of material events occurring after December 31, 2009 and through the date of this management’s discussion and analysis; · Changes in Accounting Policies – a discussion of changes in our accounting policies and recent accounting pronouncements; · Critical Accounting Estimates and Judgments – a discussion of critical estimates and judgments made by our management in applying accounting policies; · Additional Information – other financial information and required disclosures; and · Appendices – supplemental information, reconciliations and discussion. References in this discussion to “$” and “US$” are to U.S. dollars, references to “C$” are to Canadian dollars and references to “£” and “GBP” are to British pounds sterling. Unless otherwise indicated or the context otherwise requires, references in this discussion to “we,” “our,” “us” and “Thomson Reuters” are to Thomson Reuters Corporation and our subsidiaries. References to “Reuters” are to Reuters Group PLC, which we acquired on April 17, 2008. This management's discussion and analysis also contains forward-looking statements, which are subject to risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements. Forward-looking statements include, but are not limited to, our expectations regarding: · General economic conditions and market trends and their anticipated effects on our business; · Our 2010 financial outlook; · Investments that we have made and plan to make, including acquisitions; · Anticipated cost savings to be realized from our integration program; and · Our liquidity and capital resources available to us to fund our ongoing operations, investments and returns to shareholders. For additional information related to forward-looking statements and material risks associated with them, please see the section of this management’s discussion and analysis entitled “Cautionary Note Concerning Factors That May Affect Future Results”. This management’s discussion and analysis is dated as of March 10, 2010. Thomson Reuters Annual Report 2009 21 OVERVIEW EXECUTIVE SUMMARY 2009 was the first full year of Thomson Reuters, and it was a year of unprecedented challenge and achievement for the company. Despite challenging global markets, Thomson Reuters delivered strong performance in 2009 and continued to invest in key projects that are designed to help us accelerate growth and deliver long-term value to shareholders. We delivered resilient financial performance in 2009. Compared to our 2008 pro forma(1) results: · Our 2009 revenues from ongoing businesses before currency(1) were comparable to 2008; · Our underlying operating profit margin(1) increased 40 basis points to 21.3%, driven by continued progress on integration programs, strong cost management and the benefit of currency; and · Our underlying free cash flow(1) increased to $2.1 billion from $1.9 billion. In 2009, our company was successful in addressing our three strategic priorities for the year: · Integration– We are ahead of schedule on the integration plan for Reuters, including on planned acquisition cost savings. As of year-end 2009, we had achieved $1.1 billion in run-rate savings; · Globalization – Last year, we took steps to expand our position in the world’s fastest growing markets, notably within our Professional division, complementing the established positions of our Markets division; and · Scale economics – This refers to our efforts to make the whole of the company greater than the sum of its parts. This work encompasses many individual company-wide projects, including driving scale by developing technology platforms and data centers, managing talent and capital allocation, and investing in a common brand to benefit all units. We believe that the worst of the economic downturn stemming from the financial crisis is behind us. We entered 2010 with positive sales momentum, as we recorded positive net sales in the fourth quarter of 2009 for the company as a whole. Further, as part of our globalization strategy, we are continuing to seek opportunities in rapidly developing economies such as Brazil, China and India, which were largely unaffected by the global recession, and which are expected to lead global economic growth in 2010. In 2010, we plan to intensify our focus on growth and efficiency, folding our 2009 strategic priorities into these two overarching objectives. 2010 will be another year of important investment for Thomson Reuters, with the final year of heavy integration spending in Markets, the release of important new product platforms, and targeted investments in higher growth units and emerging markets. For more information regarding our 2009 financial performance and 2010 outlook as well as the basis of presentation for the above financial information please, see the section entitled “Results of Operations” below. For more information about our strategic objectives, please see the “Business” section of this annual report. OUR BUSINESS AND STRATEGY Who we are and what we do – We are the leading source of intelligent information for businesses and professionals. We combine industry expertise with innovative technology to deliver critical information to leading decision-makers. Through more than 50,000 people in over 100 countries, we deliver this must-have insight to the financial, legal, tax and accounting, healthcare and science and media markets, powered by the world’s most trusted news organization. How we make money – We serve a wide variety of customers with a single, tested business model. We derive the majority of our revenues from selling electronic content and services to professionals, primarily on a subscription basis. Over the years, this has proven to be capital efficient and cash flow generative, and it has enabled us to maintain leading and scalable positions in our chosen markets. Within each of the markets we serve, we bring in-depth understanding of our customers’ needs, flexible technology platforms, proprietary content and scale. We believe our ability to embed our solutions into customers’ workflows is a significant competitive advantage as it leads to strong customer retention. Our operational structure— We are organized in two divisions: · Markets, which consists of our financial and media businesses; and · Professional, which consists of our legal, tax and accounting, and healthcare and science businesses. We also report a Corporate & Other category that principally includes corporate expenses, certain share-based compensation costs, certain fair value adjustments and integration program costs. In 2008, this category also included transaction costs associated with the Reuters acquisition. Refer to Appendices A and B for additional information on non-IFRS and pro forma financial measures. Thomson Reuters Annual Report 2009 22 Our financial statements— Our financial statements are prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, which we refer to as IFRS. We previously prepared our financial statements in accordance with generally accepted accounting principles in Canada, which we refer to as Canadian GAAP. For more information about our conversion to IFRS, please see the “Adoption of IFRS” section of this management’s discussion and analysis and note 34 of our 2009 annual financial statements. We acquired Reuters on April17, 2008 and changed our name to Thomson Reuters that day. Under accounting rules, we only include Reuters results from the closing date of the acquisition (and not for periods prior to that date). However, for informational purposes, we have also included “pro forma” results for 2008 in the “Results of Operations” section of this management’s discussion and analysis. Pro forma results present the hypothetical performance of our business as if Reuters had been part of our company for all of 2008. These pro forma results provide a better comparison of our 2009 and 2008 performance. Appendix A of this management’s discussion and analysis provides a reconciliation of our 2008 pro forma financial information previously prepared under Canadian GAAP to that under IFRS. REVENUES Our revenues are derived from a diverse customer base, with our largest customer accounting for approximately 1% of our revenues in 2009 and 2008. Below, we provide information regarding our 2009 revenues by media, type and geographic area. We also provide comparative 2008 information on a pro forma basis. Revenues by Media(1) Revenues by Type(1) Revenues by Geography(1) Based on revenues from ongoing businesses; refer to Appendix B for information on this measure. By media. We deliver most of our information online, through dedicated transmission lines and to mobile devices. Electronic delivery improves our ability to rapidly provide additional products and services to our existing customers and to access new customers around the world. In addition, our offerings often combine software and services as integrated solutions to better serve the workflow needs of our customers. We also distribute our information in print and CD format. Increasingly, our customers have been purchasing products and services delivered electronically and have migrated away from print and CD products. In 2009 and 2008, approximately 90% of our revenues were derived from electronic, software and services. Within our portfolio, software and services tend to be less capital intensive, have high growth rates and yield a higher return on investment than print and CD products. However, print and CD products typically have a higher incremental profit margin than software and services. Therefore, changes in our revenue mix may impact our operating margins. In the long term, we expect that electronic, software and services as a percentage of our total revenues will gradually increase as we continue to emphasize online delivery, add more solution-based and software-based businesses to our portfolio, and as emerging economies continue to incorporate technology into their workflows. By type. We believe that one of the competitive advantages of our business is our recurring revenue model. By recurring, we mean that we derive a significant percentage of our revenues from subscription or similar contractual arrangements, which customers tend to renew from year to year. Recurring revenues were 86% in 2009 compared to 85% in 2008. Recurring revenues include recoveries, which are low margin revenues we collect and pass through to a third party provider, such as stock exchange fees. Thomson Reuters Annual Report 2009 23 Because a high proportion of our revenues are recurring, we believe that our revenue patterns are generally more stable compared to other business models that primarily involve the sale of products in discrete or one-off arrangements. However, this also means that there is a lag in realizing the impact of current sales or cancellations in our reported revenues, as we recognize revenues over the term of the arrangement. This lag effect was one reason why we reported revenue growth through much of 2009, even as net sales (sales less cancellations) were negative. The lag effect is another reason why we believe our revenues will be slower to return to growth in 2010 compared to other businesses that are not subscription-based. Our subscription arrangements are most often for a term of one year or renew automatically under evergreen arrangements. With appropriate notice, certain arrangements are cancelable quarterly, particularly within our Markets division. A significant portion of our arrangements are for three year terms or longer, after which they automatically renew or are renewable at the customer’s option. Renewal dates are spread over the course of the year. In the case of some of our subscription arrangements, we realize additional fees based upon usage. By geography. We segment our revenues geographically by origin of sale. Our geographic segments are Americas, EMEA (Europe, Middle East and Africa) and Asia. In 2009, revenues were 59% (58% in 2008) from the Americas, 30% (32% in 2008) from EMEA and 11% (10% in 2008) from Asia. In the long-term, we expect that our revenues from Asia, Latin America and the Middle East will increase as the number of professionals in those markets continues to grow. We can modify and offer globally many of the products and services we have developed originally for customers of a given market. For various global products, we use a common database platform that supports multiple applications. This allows us to deploy products quickly into numerous countries, especially where we provide country or industry-specific information that is combined with data that is used in other Thomson Reuters products. This represents an opportunity for us to earn incremental revenues. For some of the products and services we sell globally, we incur additional costs to customize our products and services for the local market and this can result in lower margins if we cannot achieve adequate scale. Because of the dynamic nature of our products and services, we do not analyze our revenue base using traditional price versus volume measurements. EXPENSES A majority of our expenses are fixed. As a result, when our revenues increase, we become more profitable and our margins increase. When our revenues decline, we become less profitable. Our most significant operating expense is staff costs. Staff costs are comprised of salaries, bonuses, commissions, benefits, payroll taxes and share-based compensation and represented approximately 51% of our 2009 operating expenses, excluding the effects of fair value adjustments. Goods and services comprise the next largest category, comprising approximately 26% of our 2009 operating expenses. See note 5 of our 2009 annual financial statements for additional details about our operating expenses. SEASONALITY Our revenues and operating profits do not tend to be significantly impacted by seasonality as we record a large portion of our revenues ratably over a contract term and our costs, excluding integration program expenses, are generally incurred evenly throughout the year. However, our non-recurring revenues can cause changes in our performance from quarter to consecutive quarter. Additionally, the release of certain print-based offerings can be seasonal as can certain product releases for the regulatory markets, which tend to be concentrated at the end of the year. ACQUISITIONS AND DISPOSITIONS Acquisitions have always played a key role in our corporate strategy. On April17, 2008, we acquired Reuters for approximately $16billion in cash and equity consideration. For additional details on the acquisition of Reuters, see note 29 to our 2009 annual financial statements. While the Reuters acquisition was transformational to our business, our acquisitions are generally tactical in nature and primarily relate to the purchase of information, products or services that we integrate into our operations to broaden the range of our offerings to better serve our customers. When integrating acquired businesses, we focus on eliminating cost redundancies and combining the acquired products and services with our existing offerings. Thomson Reuters Annual Report 2009 24 The following chart provides information about acquisitions we completed in 2009 and 2008: Net Aggregate Cash Cost $349 million $8.5 billion (2) Comprised of acquisitions of businesses and investments in businesses. Includes net cash cost for Reuters of $8.1 billion (cash consideration of $8.45 billion plus transaction costs, less cash acquired). Approximately 50% of our 2009 acquisitions were made outside of the U.S., reflecting our increasing focus on globalization. Newly acquired businesses contributed a 1% increase to our revenues in 2009 compared to 2008, and primarily impacted our Tax & Accounting segment. Generally, the businesses we acquire initially have lower margins than our existing businesses. As part of our continuing strategy to optimize our portfolio of businesses, to sharpen our strategic focus and to ensure that we are investing in the parts of our business that offer the greatest opportunities to achieve higher growth and returns, we sell businesses from time to time that are not fundamental to our strategy. In 2009, we received net proceeds of $56 million from the sale of businesses. In 2008, we realized net proceeds of $244 million from various disposal activities, which included the sale of copies of certain databases in order to obtain regulatory approval for the Reuters acquisition and the sale of other businesses and investments, including a non-controlling interest in a subsidiary. See the section entitled “Tradeweb Partnership” for discussion of our sale of a non-controlling interest in that business. INTEGRATION PROGRAM In 2008, we commenced an integration program related to the Reuters acquisition. Our initial efforts were directed at realizing cost synergies through headcount reductions, retiring legacy products in our Markets division, pursuing revenue synergies across Thomson Reuters and becoming one company in one year. In 2009, we focused our efforts on: · Retiring additional legacy products and systems; · Consolidating data centers; · Rolling out new strategic products; and · Capturing revenue synergies. Thomson Reuters Annual Report 2009 25 These projects will continue in 2010. Since these projects are longer in term, the increases in the program’s run-rate savings slowed in 2009. However, in February 2010, due to the success of our efforts to date and because we continue to identify additional savings opportunities, we raised our 2011 aggregate savings target by $200 million to $1.6 billion. This compares to our original target of $1 billion when we announced the Reuters acquisition in May 2007 and the $1.2 billion target when we closed the acquisition in April 2008. The additional savings are expected to come from taking further advantage of our global infrastructure and data center efficiencies. To achieve these savings, we expect to make additional one-time investments of $275 million. Therefore, the remaining spending target for the integration program is $600 million in the next two years and will be completed by the end of 2011. The table below summarizes the run-rate savings we have achieved and the annual savings (including legacy efficiency programs) we expect to achieve by program completion in 2011, as well as the actual and projected costs to achieve these savings levels. (millions of U.S. dollars) Actual Actual Target Total Program Target (by 2011) Run-rate savings One-time costs 468* 1,574* * 2008 and total program costs exclude $68 million of transaction-related expenses. Costs associated with these efforts primarily include severance and consulting expenses as well as costs associated with certain technology initiatives and branding. Because these are corporate initiatives, integration program expenses are reported within Corporate & Other. USE OF NON-IFRS AND PRO FORMA FINANCIAL MEASURES In addition to our results reported in accordance with IFRS, we use certain non-IFRS financial measures as supplemental indicators of our operating performance and financial position and for internal planning purposes. These non-IFRS measures include: · Revenues from ongoing businesses; · Revenues at constant currency (or revenues excluding the effects of foreign currency); · Operating profit from ongoing businesses; · Underlying operating profit and underlying operating profit margin; · Adjusted earnings and adjusted earnings per share from continuing operations; · Net debt; · Free cash flow; and · Underlying free cash flow. We have historically reported on non-IFRS financial results as we believe their use provides more insight into our performance. Please see Appendix B for a description of our non-IFRS financial measures, including an explanation of why we believe they are useful measures of our performance, including our ability to generate cash flow. As the Reuters acquisition closed on April 17, 2008, our 2009 results include the impact of the acquisition for the entire period, whereas 2008 only includes results from the closing date. Due to the significant impact of the Reuters acquisition on our results, we also provide our 2008 results on a proforma basis. Pro forma results present the hypothetical performance of our business as if Reuters had been part of our company for all of 2008. These pro forma results provide a better comparison of our 2009 and 2008 performance. Please see Appendix A of this management’s discussion and analysis for a reconciliation of our 2008 pro forma financial information previously prepared under Canadian GAAP to IFRS. Non-IFRS and pro forma financial measures are unaudited. Thomson Reuters Annual Report 2009 26 RESULTS OF OPERATIONS BASIS OF PRESENTATION Below, we discuss our results from continuing operations as presented in our income statement. Our results from continuing operations include the performance of acquired businesses from the date of their purchase and exclude results from businesses classified as discontinued operations. In order to compare the performance of our ongoing businesses, we remove the results of businesses that could not be classified as discontinued operations. Therefore, our results from ongoing businesses exclude both discontinued operations and other businesses sold or held for sale. In analyzing our revenues, we measure the performance of existing businesses and the impact of acquired businesses on a constant currency basis. We separately identify the effect of foreign currency on our reported revenues. CONSOLIDATED RESULTS – IFRS AND PRO FORMA RESULTS The following table provides a summary of our results for 2009 on an IFRS basis and 2008 on a pro forma basis: Year ended December 31, (millions of U.S. dollars, except per share amounts) Pro Forma (1) Revenues Operating profit Non-IFRS Financial Measures(1) Revenues from ongoing businesses Underlying operating profit Underlying operating profit margin % % Adjusted earnings from continuing operations Adjusted earnings per share from continuing operations $ $ Non-IFRS and pro forma financial measures are unaudited; refer to Appendices A and B for additional information on these measures. Foreign currency effects. With respect to the average foreign exchange rates we use to report our results, the U.S. dollar strengthened in 2009 against other major currencies, such as the British pound sterling and Euro, compared to 2008. Reflecting our currency mix of revenues and expenses, this fluctuation negatively impacted our revenues in U.S. dollars, but positively impacted our operating profit margins in 2009 compared to 2008. See the section entitled “Financial Risk Management” for additional information. Revenues. The following table provides information about our revenues: Year ended December 31, Percentage change due to: (millions of U.S. dollars) Pro Forma (1) Existing businesses Acquired businesses Foreign currency Total Revenues from ongoing businesses (1) (1%) 1% (3%) (3%) Revenues from disposals (1) 49 n/m n/m n/m n/m Revenues n/m n/m n/m (3%) Non-IFRS and pro forma financial measures are unaudited; refer to Appendices A and B for additional information on these measures. n/m not meaningful. Total revenues and revenues from ongoing businesses both decreased 3% in 2009 compared to 2008. Revenues from ongoing businesses were unchanged in 2009 compared to 2008 on a constant currency basis, as a 1% decrease in revenues from existing businesses was offset by a 1% increase in revenues from acquired businesses. Revenues from existing businesses decreased as higher subscription-based revenues were more than offset by lower recoveries, transaction, print and usage-based revenues. We experienced strong growth in our Tax & Accounting and Healthcare & Science businesses, as well as in our Legal subscription business. However, we recorded declines in our print and non-subscription Legal business, as well as from the impact of negative net sales in our Markets business, reflecting the adverse global economic conditions. Given the subscription nature of our business, the impact from lower net sales on our revenues tends to lag the economic cycle. Acquired businesses primarily represented our 2008 acquisition of Paisley, a provider of governance, risk and compliance solutions in our Tax & Accounting segment. Thomson Reuters Annual Report 2009 27 The following chart illustrates the diversity of our business in terms of our customers, products and global footprint. In 2009, this diversity enabled our faster growing businesses to compensate for those businesses that were most impacted by the broader economic environment. As a result, we maintained our overall revenue base, of which over two-thirds increased in 2009. Americas: 59% EMEA: 30% Asia: 11% Recurring: 86% Operating profit. The following table provides information about our operating profit, including a reconciliation to underlying operating profit: Year ended December 31, (millions of U.S. dollars) Pro Forma (1) Operating profit Adjustments: Integration program costs Amortization of other intangible assets Fair value adjustments ) Disposals 13 ) Other operating gains, net (9 ) ) Impairment of assets held for sale - 86 Underlying operating profit (1) Underlying operating profit margin (1) % % Non-IFRS and pro forma financial measures are unaudited; refer to Appendices A and B for additional information on these measures. Operating profit decreased $367 million, or 19%, in 2009 compared to 2008. The decrease was primarily the result of higher Corporate & Other costs due to unfavorable fair value adjustments, higher spending on our integration programs and higher pension costs. Underlying operating profit decreased $24 million, or 1%, in 2009 compared to 2008 and the corresponding profit margin increased 40 basis points to 21.3%. The decline in underlying operating profit was partly attributable to higher corporate costs, including an increase in non-cash pension expense of approximately $30 million. The increase in margin was attributable to integration savings, strong cost management and the benefit of currency, partially offset by an unfavorable revenue mix and dilution from acquisitions. The mix of our revenues negatively impacted margin, as higher-margin print and transaction-based revenues in Legal decreased, while lower-margin but higher-growth businesses in Tax & Accounting and Healthcare & Science expanded. Thomson Reuters Annual Report 2009 28 Adjusted earnings and adjusted earnings per share from continuing operations. The following table presents our adjusted earnings calculation: Year ended December 31, (millions of U.S.dollars, except per share amounts) Pro Forma (1) Earnings attributable to common shareholders Adjustments: Disposals 13 Fair value adjustments Other operating gains, net (9 ) Other finance costs Other non-operating charge Share of post-tax earnings in equity method investees (7 ) Tax on above ) Amortization of other intangible assets Discrete tax items (2) ) Discontinued operations ) Dividends declared on preference shares (2 ) Adjusted earnings from continuing operations (1) Adjusted earnings per share from continuing operations (1) $ $ Non-IFRS and pro forma financial measures are unaudited; refer to Appendices A and B for additional information on these measures. Discrete tax items include a $496 million tax benefit. See the discussion below entitled “Tax benefit (expense)” for additional information. Adjusted earnings and adjusted earnings per share from continuing operations increased in 2009 compared to 2008 as the decrease in underlying operating profit and higher integration program costs were more than offset by lower interest expense and a lower effective tax rate. CONSOLIDATED RESULTS – IFRS BASIS The following table summarizes selected financial results for the periods indicated: Year ended December 31, (millions of U.S. dollars, except per share amounts) Revenues Operating profit Earnings from continuing operations Net earnings Earnings attributable to common shareholders Diluted earnings per share from continuing operations $ $ Diluted earnings per share $ $ Revenues. Revenues increased 11% in 2009 compared to 2008. The increase was comprised of 15% from acquired businesses offset by a 3% unfavorable impact from foreign currency and a 1% decrease from existing businesses. The contributions from acquired businesses were primarily attributable to the Reuters acquisition, which closed on April 17, 2008, as well as our acquisition of Paisley, which is part of our Tax & Accounting segment. Revenues from existing businesses decreased as lower revenues from our Markets and Legal businesses, which were more sensitive to the economic downturn, more than offset increases from our Tax & Accounting and Healthcare & Science segments. Operating profit. Operating profit decreased 6% in 2009 compared to 2008. The decrease was principally due to unfavorable fair value adjustments. Our results for 2009 included Reuters for the entire year, whereas our results for 2008 included Reuters beginning on April 17, 2008. Accordingly, our Markets division operating profit increased, as did amortization of other intangible assets associated with the acquisition. Operating profit also reflected the benefits of efficiencies resulting from integration programs and cost controls. Operating expenses. Operating expenses increased approximately $1.2 billion, or 14%, in 2009 compared to 2008, reflecting additional expenses from the acquired Reuters business, which was not owned for the entire year in 2008. Staff costs, which include salaries, bonuses, commissions, benefits, payroll taxes and share-based compensation, represented 51% of our expenditures in 2009, excluding the effects of fair value adjustments. Thomson Reuters Annual Report 2009 29 Depreciation. Depreciation expense increased $95 million, or 23%, in 2009 compared to 2008. The increase was due to depreciation associated with the acquired Reuters assets as well as capital expenditures. Amortization of computer software. Amortization of computer software increased $66 million, or 14%, in 2009 compared to 2008. The increase was due to amortization associated with the acquired Reuters assets and other newly-acquired businesses as well as capital expenditures. Amortization of other intangible assets. Amortization of other intangible assets increased $74 million, or 17%, in 2009 compared to 2008. The increase was due to amortization associated with the acquired Reuters assets. Relative to our other businesses, amortization of other intangible assets was higher in 2009 compared to 2008 as increased expense from newly-acquired assets more than offset the completion of amortization for certain identifiable intangible assets acquired in previous years. Impairment of assets held for sale. In 2008, in conjunction with our decision to sell our Dialog business, we recognized a charge of $86 million for the impairment of its intangible assets. Other operating gains, net. In 2009, other operating gains, net, were primarily comprised of a $30 million gain on the sale of a wholly owned subsidiary to a company affiliated with Woodbridge. Please see the section entitled “Related Party Transactions” for further discussion. This gain was partially offset by losses associated with businesses we have sold or intend to sell. In 2008, other operating gains, net, were primarily comprised of a gain on the sale of a building as well as a gain from the sale of a copy of the Worldscope database, which was a required divestiture in order to obtain antitrust clearance for the Reuters acquisition. Net interest expense. Net interest expense of $410 million in 2009 was $186 million higher than 2008 reflecting higher borrowings associated with financing the Reuters acquisition. Net interest expense in 2008 also reflected interest income from the investment of the proceeds from the sale of our former Thomson Learning businesses in money market funds prior to using these funds towards the cash portion of the Reuters acquisition consideration. Other finance (costs) income. Other finance costs were $242 million in 2009 compared to income of $231 million in 2008. The primary reason for the variance related to the impact of changes in foreign currency exchange rates on certain intercompany funding arrangements, which resulted in income in 2008 and expense in 2009. Accounting rules require that foreign currency gains and losses on intercompany arrangements are recognized in earnings when these arrangements are settled, or when they are not considered permanent in nature. In both years, we recorded losses on freestanding derivatives as well as losses on the ineffective portion of certain hedging derivative instruments. In 2009, we recognized a $35 million loss associated with the redemption of certain debt securities prior to their maturity, as discussed in the section below entitled “Financial Position”. The 2008 amount included losses from changes in foreign currency exchange rates on the cash consideration for the Reuters acquisition. See the section entitled “Hedging Program for Reuters Consideration” for further discussion. Other non-operating charge. In conjunction with the recognition of tax losses that had been acquired in a business combination, we recorded a $385 million reduction to goodwill. We recorded the reduction to goodwill as expense below operating profit because the accounting adjustment was not reflective of our core operating results. Share of post-tax earnings in equity method investees. Our share of post-tax earnings in equity method investees in 2009 was $7 million compared to a loss of $5 million in 2008. These amounts related to various investments. Tax benefit (expense). As a global company, our income taxes depend on where we generate revenues around the world, the laws of numerous countries where we operate, and applicable tax treaties between these countries. In 2009, we recorded an income tax benefit of $299 million, which included the following items: · The release of a $496 million deferred tax liability related to an intercompany sale of an asset. There was no cash impact from this transaction as the sale was completed in a tax free manner. · A $35 million tax benefit for intercompany interest payments not previously considered to be deductible for tax purposes. The recognition of the benefit was a result of negotiations with tax authorities. Our effective tax rate on earnings from continuing operations in 2009 was (54.9%). Excluding the tax benefits discussed above, as well as all items impacting adjusted earnings and tax thereon, our 2009 effective tax rate on adjusted earnings was 21%, compared to the Canadian corporate income tax rate of 32.3%. Our effective tax rate on earnings from continuing operations in 2008 was 21%. However this included an $80 million benefit associated with currency and exchange gains taxable at rates lower than those in Canada. This item reduced our 2008 effective tax rate by approximately 5%. Thomson Reuters Annual Report 2009 30 Our effective income tax rate in both years was lower than the Canadian corporate income tax rate due principally to the lower tax rates and differing tax rules applicable to certain of our operating and financing subsidiaries outside Canada. Specifically, while we generate revenues in numerous jurisdictions, the tax provision on earnings is computed after taking account of intercompany interest and other charges and credits among subsidiaries resulting from their capital structure and from the various jurisdictions in which operations, technology and content assets are owned. For these reasons, the effective tax rate differs from the Canadian corporate tax rate. We expect our businesses to continue with initiatives to consolidate the ownership of their technology platforms and content, and we expect that a proportion of our profits will continue to be taxed at rates lower than the Canadian statutory tax rate. Additionally, our effective tax rate and our cash tax cost in the future will depend on the laws of numerous countries and the provisions of multiple income tax conventions between various countries in which we operate. Our ability to maintain a low effective tax rate will be dependent upon such laws and conventions remaining unchanged or favorable, as well as the geographic mix of our profits. See the section entitled “Contingencies” for further discussion of income tax liabilities. Net earnings and earnings per share. Net earnings were $867 million in 2009 compared to approximately $1.3 billion in 2008. The decrease of approximately $450 million primarily reflected significantly higher other finance costs and interest expense and a non-operating charge, partially offset by tax benefits. Diluted earnings per share were $1.01 in 2009 compared to $1.68 in 2008. Diluted earnings per share also reflected an increase in our weighted average number of shares outstanding, as the shares we issued as part of the Reuters acquisition consideration in April 2008 were outstanding for all of 2009. SEGMENT RESULTS A discussion of the operating results of each of our segments follows. Our definition of segment operating profit as reflected below may not be comparable to that of other companies. We define segment operating profit as operating profit before (i) amortization of other intangible assets; (ii) other operating gains and losses; and (iii) asset impairment charges. We use this measure for our segments because we do not consider these excluded items to be controllable operating activities for purposes of assessing the current performance of our segments. We also use segment operating profit margin, which we define as segment operating profit as a percentage of revenues. We compare the 2009 results of our Markets division to pro forma results for 2008 because the period-to-period comparison of our IFRS results does not allow for a sufficient understanding of the underlying trends of our business due to the timing of the closing of the Reuters acquisition. Results for our Professional division were not impacted by the Reuters acquisition. We reclassified certain revenue streams within our Markets segment from our Media business unit to our Sales & Trading business unit as described within the “Markets division” results of operations discussion below. We have also restated our 2008 segment results to be comparable to our 2009 presentation as described within the “Professional division” results of operations discussion below. Markets division 2asis Compared to 2008 Pro Forma Basis Results Year ended December 31, Percentage change due to: (millions of U.S.dollars) Pro Forma (1) Existing businesses Acquired businesses Foreign currency Total Revenues Sales & Trading (2) (4%) - (4%) (8%) Investment & Advisory (3%) 1% (1%) (3%) Enterprise 6% - (4%) 2% Media (2) (8%) - (6%) (14%) Markets division total (2%) - (3%) (5%) Segment operating profit 3% Segment operating profit margin 19.3% 17.7% (1) Pro forma financial measures are unaudited; refer to Appendix A for additional information on these measures. (2) Results for 2008 have been restated to reflect the 2009 presentation. Effective January 1, 2009, a business previously reported within Media was transferred to Sales & Trading to align these results with our current management structure. Thomson Reuters Annual Report 2009 31 Revenues decreased 2% in 2009 compared to 2008 on a constant currency basis. The decrease reflected the impact on the Markets division’s subscription revenues from negative net sales, as well as lower transaction, recoveries and outright revenues. The second half of 2008 and most of 2009 was a difficult economic environment for financial services, which translated into a challenging sales environment for the Markets division in 2009. Given the subscription nature of our business, the impact from lower net sales on our reported revenues tends to lag the economic cycle. Accordingly, although Markets division’s subscription revenues increased 1% for the year, its reported revenues decreased in both the third and fourth quarters of 2009 compared to the same periods in 2008, as the effects of lower net sales were gradually realized in our reported revenues. Subscription revenue increases from our Enterprise business, which has been buoyant throughout the economic cycle and not headcount driven, offset lower desktop subscription revenues resulting from financial sector job cuts. Transactions revenues declined 11%, primarily due to lower volumes in our foreign exchange business. Recoveries declined 8% due to cost control among users and certain exchanges moving toward direct billing of their customers. Outright revenues declined 17% as a result of lower sales of our large software systems. Geographically, in 2009, revenues increased in Asia, but were more than offset by decreases in the Americas and EMEA. An analysis of revenues from the Markets division’s businesses, on a constant currency basis, is as follows: · Sales & Trading revenues decreased 4% as higher revenues from Commodities & Energy and Treasury were more than offset by lower recoveries, lower foreign exchange transaction volumes and declines in desktop subscriptions resulting from headcount reductions. Our decision to shut down certain legacy products as part of our integration also impacted revenues. · Investment & Advisory revenues decreased 2% reflecting continued pressure across customers of Investment Management and Wealth Management to contain costs on datafeeds and headcount due to fee pressures. This resulted in lower desktop revenues. Although revenues from Investment Banking were lower for the year, the sector stabilized in the second half of 2009. · Enterprise revenues increased 6%, benefiting from strong customer demand for datafeeds, driven by increased regulatory and reporting requirements and the need to reduce costs through automation of front, middle and back office processes. Higher revenues were led by Enterprise Information, which increased 17%, due to continued customer demand for pricing and reference data and low latency feeds to power trading systems. Revenues from Trade & Risk Management solutions increased 3%, as customers committed on previously delayed buying decisions in the second half of the year. · Media revenues decreased 8% primarily due to lower demand for our agency business resulting from consolidation of traditional media outlets and softness in transactions. Advertising revenues from our consumer and professional publishing businesses were lower as well due to reductions in customer budgets throughout the year. Segment operating profit increased 3% and the related margin increased 160 basis points, despite revenue declines. Approximately, 100 basis points of the margin improvement was attributable to the favorable effects from foreign currency, with the remainder from integration-related savings and effective cost management. IFRS Results The following table provides information about Markets division revenues and segment operating profit on an IFRS basis: Year ended December 31, (millions of U.S. dollars) Revenues Segment operating profit Segment operating profit margin 19.3% 17.6% Revenues increased 21% in 2009 compared to 2008. The increase was comprised of a 27% increase from acquired businesses, a 4% decrease from the unfavorable effect of foreign currency and a 2% decrease from existing businesses. Contributions from acquired businesses were primarily attributable to the Reuters acquisition, which was completed on April 17, 2008. Segment operating profit increased 33% principally due to the Reuters acquisition. The increases in segment operating profit and the related margin also reflected the realization of benefits from our integration program. Thomson Reuters Annual Report 2009 32 2010 Outlook We believe the worst of the economic downturn stemming from the financial crisis is behind us. During the latter part of 2008 and throughout 2009, governments intervened to support the financial markets and stimulate economic recovery. At the start of 2010, financial institutions are better positioned as they continue to de-leverage. Major market indices, although still subject to volatility, have recovered from the recent lows in early 2009, and there is evidence that transaction levels, industry profits and hiring are accelerating. In the post-crisis environment, we anticipate that customers of the Markets division will continue to focus on regulatory and reporting requirements, risk management and controlling costs. We believe these trends will continue to drive demand for our Enterprise solutions, including pricing and reference data and real-time data feeds. However, some of our other businesses in the Markets division will be slower to recover from lower industry headcount and until transaction levels become more robust. Although improving, assets under management of our customers remain below pre-crisis levels and pressure on manager fee structures is expected to continue. The media market is also expected to continue to undergo structural changes, adversely affecting incumbents and traditional business models. Rapidly developing economies such as China, India and Brazil were largely unaffected by the global recession and are expected to continue to lead global economic growth in 2010 relative to more developed economies. In 2010, the most important priority of the Markets division is the rollout of Project Utah, our next generation product delivery common platform. We also expect to pursue targeted market opportunities to defend and build share and expand in rapidly developing economies. To transform the scalability of the Markets division’s business and drive further savings, we expect to invest in infrastructure technologies including data centers, data distribution and network communications as well as business systems and processes directed at improving customers’ commercial experience with us. Professional division In the first quarter of 2009, we reorganized the Professional division into three segments: Legal, Tax & Accounting and Healthcare & Science. The Tax & Accounting segment now includes certain international businesses previously reported in the Legal segment. An intellectual property business that combines Professional division-wide capabilities related to patents, trademarks and standards is now managed within the Legal segment. The Healthcare & Science segment now manages the Healthcare businesses as well as the operations of the former Scientific segment which serve the pharmaceutical, academic and government markets. Segment information for 2008 was restated to reflect this organizational structure. The following tables summarize our Professional division revenues and operating profit for 2009 and 2008: Year ended December 31, Percentage change due to: (millions of U.S. dollars) Existing businesses Acquired businesses Foreign currency Total Revenues from ongoing businesses (1) 1% 2% (2%) 1% Revenues from disposals (1) 49 n/m n/m n/m n/m Revenues n/m n/m n/m (1%) Year ended December 31, (millions of U.S. dollars) % Change Segment operating profit from ongoing businesses (1) (1%) Segment operating (loss) profit from disposals (1) 38 n/m Segment operating profit (5%) Segment operating profit margin for ongoing businesses (1) 28.7% 29.5% Segment operating profit margin 28.2% 29.3% Non-IFRS financial measures are unaudited; refer to Appendix B for additional information on these measures. n/m not meaningful. Revenues for our Professional division decreased 1%. These results include our Dialog business that was sold in 2008 as well as our PDR (Physicians’ Desk Reference) and Liquent businesses that were sold in 2009 and PLM (a provider of drug information in Latin America), which we intend to sell. We report these businesses as disposals as they do not qualify to be reported as discontinued operations. The following discussion regarding our performance is related to our ongoing businesses. Thomson Reuters Annual Report 2009 33 Revenues from ongoing businesses increased 3% in 2009 compared to 2008 on a constant currency basis. These increases were primarily from the Professional division’s Legal subscription-based offerings and Tax & Accounting and Healthcare & Science businesses. Contributions from acquired businesses were primarily attributable to Paisley, which we acquired on December 31, 2008. These increases were partially offset by decreases from print and non-subscription revenues which have been more sensitive to the economic downturn. In 2009, demand for legal services declined because of the recession. Growth in countercyclical practices, such as bankruptcy, was insufficient to counter the overall decline. Large law firms reduced headcount and reduced costs in response to lower revenue prospects. As a result, the Professional division experienced reduced revenues from our usage based ancillary products, consulting services and print products. However, Professional division revenues increased overall, reflecting the diversity of our portfolio of businesses. Specifically, Tax & Accounting and Healthcare & Science continued to benefit from the need for outsourced solutions as well as to manage regulatory complexity and reduce healthcare costs. We continued to invest in our businesses throughout the downturn, making significant progress on our growth initiatives, such as WestlawNext, leveraging scalable product platforms globally, and driving efficiency initiatives to position us for the long-term. Segment operating profit from ongoing businesses declined 1% and the related margin decreased 80 basis points to 28.7% in 2009 compared to 2008. These decreases reflected low revenue growth, a change in business mix, dilution from acquisitions that had lower initial margins and investments in growth initiatives. These factors more than offset the benefits of efficiency initiatives and cost controls. 2010 Outlook We believe the business environment for our Professional division customers will improve in 2010 as expected economic recovery builds momentum. Regulation, compliance and risk management as well as a continuing focus on cost management and productivity improvement are expected to be key market forces. These trends have enabled the tax and accounting and healthcare markets to be resilient despite the economic downturn. As the economy continues to improve, we believe demand for legal services will also increase. However, we expect our high-margin print businesses and transactional offerings to continue to be under pressure. We anticipate the continued evolution of our Professional division’s business mix towards workflow solutions and increased focus on global growth, particularly as rapidly developing economies continue to professionalize and as we extend our platforms to new markets. In 2010, the most important priority of the Professional division is the rollout of WestlawNext, our next generation Westlaw service, which we launched earlier this year. We expect to continue to invest in product platforms, such as the ONESOURCE Global Tax Workstation in Tax & Accounting and Advantage Suite in Healthcare & Science. We expect to build on recent acquisitions, such as Sabrix and Abacus in Tax & Accounting, and continue our global expansion initiatives. We also expect to continue to execute on efficiency initiatives directed at improving our technology infrastructure and sourcing certain functions from lower cost locations. Over the long-term, we believe these activities will strengthen the competitive position of the Professional division coming out of the recession. In this environment, we expect the operating profit margin for our Professional division to decline in 2010 compared to 2009 reflecting our changing product mix and continued investment. An outlook for each segment of the Professional division is provided below. Legal Year ended December 31, Percentage change due to: (millions of U.S. dollars) Existing businesses Acquired businesses Foreign currency Total Revenues (1%) 1% (1%) (1%) Segment operating profit (3%) Segment operating profit margin 32.2% 32.8% Revenues for 2009 were comparable to 2008 on a constant currency basis, as contributions from acquired businesses offset lower revenues from existing business. Given the subscription nature of our business, the impact from lower, but still positive, net sales on our reported revenues tends to lag the economic cycle. This dynamic is impacting the Legal segment’s revenue growth rates. Revenues from subscription offerings, which include Westlaw, Westlaw Business and FindLaw, increased 6%. Revenues from our flagship Westlaw subscription offering increased 4% and FindLaw increased 13% due to continued demand for client development solutions. Increases from subscription offerings were offset by a 13% decrease in non-subscription offerings, which include ancillary database usage, enterprise software, consulting services and trademark searches, all of which have been more sensitive to the economic environment as customers have tightened their spending. A 5% decline in print reflected the effects of increased cancellations as law firms reduce their library expenditures. From a customer segment perspective, revenues from large and medium-sized law firms declined. Revenues from small law firms and government units increased. Thomson Reuters Annual Report 2009 34 Segment operating profit and the related margin decreased in 2009 compared to 2008. These decreases reflected a less favorable revenue mix, partially due to lower revenues from highly profitable print products, and investments in growth initiatives, all of which more than offset the benefits of cost controls and efficiency initiatives. 2010 Outlook We expect demand in the legal market to recover as the global economy recovers from recession. Law firm revenues are expected to increase, albeit at lower growth rates than pre-crisis levels, with litigation and transactional work beginning to recover. We are seeing law firm billing rates beginning to increase and layoff announcements lessening substantially. In the future, we expect law firms will be more focused on productivity solutions to help them manage and deliver legal services efficiently and cost-effectively. In the U.S. in particular, we expect a greater variety of billing and revenue models. Corporate counsels at companies are also looking for more efficient ways to manage their activities, and they are focused on navigating an increasingly complex regulatory environment. As global commerce recovers and grows, there will be an increasing need for legal and regulatory solutions that facilitate investment, trade and intellectual property. We also expect continued strong growth in the legal profession in rapidly developing economies. We are responding to this environment by working closely with our customers to adjust to the recent downturn and by continuing to invest in new products and services designed to meet our customers’ needs as the global economy improves. The Legal segment’s most important priority in 2010 is the rollout of WestlawNext, our next generation Westlaw service, which we believe will bolster our ability to drive market share gains. Additionally, to ensure our resources are allocated appropriately to address market opportunities, effective January 1, 2010, the Legal segment is organized into five strategic business units as follows: · U.S. Core Legal - responsible to drive the Westlaw business; · Corporate, Government and Academic - responsible for products in risk, fraud and compliance, taking advantage of changes in the regulatory environment and leading our learning business; · Global Businesses - responsible for our international brands and extending our product platforms globally; · Business of Law – responsible for solutions such as FindLaw, which enable law firms to drive growth, manage and improve their profitability; and · Intellectual Property Solutions – responsible for our global intellectual property businesses. Tax & Accounting Year ended December 31, Percentage change due to: (millions of U.S. dollars) Existing businesses Acquired businesses Foreign currency Total Revenues 4% 5% - 9% Segment operating profit (1%) Segment operating profit margin 21.3% 23.3% Revenues increased 9% in 2009 compared to 2008, comprised of 4% from existing businesses and 5% from acquired businesses, primarily Paisley, which we acquired at the end of 2008. The increases in revenues from existing businesses reflected continued strong demand for our Corporate and Professional software and services solutions. Revenues from Professional software and services increased 7%, driven by our UltraTax offering. Revenues from Corporate software and services increased 8%, driven by our ONESOURCE offering. Revenues from our Research & Guidance business decreased 2% as a 10% decline in demand for print products more than offset a 6% increase in revenues from Checkpoint. Segment operating profit and the related margin decreased primarily due to a shift in business mix to higher-growth but lower initial margin businesses, dilution from acquisitions and technology-related product investments. 2010 Outlook The impact of globalization and converging accounting standards, including the increased adoption of International Financial Reporting Standards (IFRS), creates compliance challenges for companies and accounting firms. We expect increased regulatory complexity and stringency to continue as a result of governments responding to the recent financial crisis. Additionally, we expect continued demand from companies for lower cost solutions that produce tax savings as companies strive for profitability. These trends will continue to create demand for our information, software and workflow solutions. Thomson Reuters Annual Report 2009 35 In order to better position our businesses to respond to these market conditions, effective January 1, 2010 our Tax & Accounting segment is organized as two global business units. — Workflow & Service Solutions, which will be comprised of the former Corporate and Professional Software & Services businesses, providing software and services focused on the automation of tax workflows; and — Business Compliance & Knowledge Solutions, which will be comprised of the former Research & Guidance businesses, which include Checkpoint and our governance, risk and compliance solutions. This structure reflects an evolution of our globalization strategy for Tax & Accounting which will enable us to extend our product platforms into new geographic areas and to better serve the global needs of our multinational customers that require solutions that work across borders. A key element of Tax & Accounting’s growth strategy will be our ONESOURCE global tax workstation, which we expect to launch in 2010 as well as contributions from our recently acquired businesses, Abacus, a provider of corporate income tax, value added tax and work flow solutions and Sabrix, a provider of transaction tax management software and related services. Both acquisitions expand the breadth of Tax & Accounting’s product offerings and provide reach to global markets. Healthcare & Science Year ended December 31, Percentage change due to: (millions of U.S. dollars) Existing businesses Acquired businesses Foreign currency Total Revenues from ongoing businesses (1) 7% - (1%) 6% Revenues from disposals (1) 49 n/m n/m n/m n/m Revenues n/m n/m n/m (7%) Year ended December 31, (millions of U.S. dollars) % Change Segment operating profit from ongoing businesses (1) 9% Segment operating (loss) profit from disposals (1) 38 n/m Segment operating profit (17%) Segment operating profit margin for ongoing businesses (1) 22.3% 21.6% Segment operating profit margin 19.6% 22.0% Non-IFRS financial measures are unaudited; refer to Appendix B for additional information on these measures. n/m not meaningful. Revenues from ongoing businesses increased 7% in 2009 compared to 2008 on a constant currency basis. Revenues in the Payer market increased 17%, reflecting continued strong demand particularly from Federal and Employer customer groups, for our healthcare spending data and analytics solutions. Revenues from our Science businesses increased 7%, driven by demand for our ISI Web of Knowledge / Web of Science offerings. Segment operating profit from ongoing businesses increased in 2009 compared to 2008 due to higher revenues and from the elimination of cost redundancies by combining parts of the Healthcare & Science operations. These increases were partially offset by investments in technology. The increase in segment operating profit margin reflected these factors as well as the favorable impact of foreign currency. 2010 Outlook The aging U.S. population, growth in chronic conditions and the increasing complexity of healthcare options continue to drive higher healthcare costs, as well as highlight the need for improved quality and patient safety. These trends create demand by corporations, governments and hospitals for decision support solutions to manage costs while achieving quality and efficiency. The recent recession heightened the need to contain the financial costs of healthcare delivery and enabled the healthcare market to remain resilient despite the downturn. While healthcare reform legislation in the U.S. is pending, we believe that demand for our decision support solutions will continue because our offerings enable the delivery of quality care by eliminating waste, abuse and fraud. Additionally, we believe that trends focused on using metrics to simplify complex decision-making for our government, corporate and academic customers will sustain demand for our offerings in such areas as scholarly research and drug discovery. Due to the global presence of our science business, Healthcare & Science remains well positioned to benefit from continued economic growth in rapidly developing economies. Thomson Reuters Annual Report 2009 36 Corporate & Other IFRS and Pro Forma Results The following table details our Corporate & Other expenses in 2009 on an IFRS basis compared to 2008 on a pro forma basis: Year ended December 31, (millions of U.S. dollars) Pro Forma (1) Core corporate expenses Integration program costs Fair value adjustments ) Total Pro forma financial measures are unaudited; refer to Appendix B for additional information on these measures. Corporate & Other expenses increased $373 million in 2009 compared to 2008. This increase reflected the following: · Higher core corporate expenses as savings from our integration program were more than offset by an increase in non-cash pension expense of approximately $30 million and share-based compensation expenses. · Higher integration costs reflecting more efforts directed at technology and product rationalization and less on headcount reduction. Accordingly, the amount and mix of spending in 2009 changed as compared to 2008. · Significantly higher fair value adjustments primarily reflecting changes in foreign currency exchange rates between the U.S. dollar and Euro; the U.S. dollar and British pound sterling; the U.S. dollar and other currencies; and the Euro and other currencies. These adjustments are non-cash and were principally associated with foreign currency embedded derivatives in customer and vendor contracts. IFRS Results The following table details our Corporate & Other expenses on an IFRS basis for the periods presented: Year ended December 31, (millions of U.S. dollars) Core corporate expenses Integration program costs Reuters transaction costs - 68 Fair value adjustments ) Total Corporate & Other expenses increased $332 million in 2009 compared to 2008. This increase reflected: · Higher core corporate expenses related to the timing of the Reuters acquisition as well as higher pension and share-based compensation expenses. · Higher integration costs reflecting more efforts directed at technology and product rationalization and less on headcount reduction. Accordingly, the amount and mix of spending in 2009 changed as compared to 2008. · Reuters transaction costs were incurred prior to the acquisition closing date of April 17, 2008 and primarily consisted of consulting costs for integration planning and closing date communications, as well as expenses associated with retention programs. · Significantly higher fair value adjustments primarily reflecting changes in foreign currency exchange rates between the U.S. dollar and Euro; the U.S. dollar and British pound sterling; the U.S. dollar and other currencies; and the Euro and other currencies. These adjustments are non-cash and were principally associated with foreign currency embedded derivatives in customer and vendor contracts. In 2010, we expect pension expense will be comparable to 2009. Thomson Reuters Annual Report 2009 37 Review of Fourth Quarter Results Consolidated Results The following table provides a summary of our results for the fourth quarter of 2009 and 2008: (unaudited) Three months ended December 31, (millions of U.S. dollars, except per share amounts) IFRS Financial Measures Revenues Operating profit Net earnings Diluted earnings per share $ $ Net cash provided by operating activities Non-IFRS Financial Measures(1) Revenues from ongoing businesses Underlying operating profit Underlying operating profit margin % % Adjusted earnings from continuing operations Adjusted earnings per share from continuing operations $ $ Underlying free cash flow Non-IFRS financial measures are unaudited; refer to Appendix B for additional information on these measures. Foreign currency effects. With respect to the average foreign exchange rates that we use to report our results, the U.S. dollar was weaker in the fourth quarter of 2009 against other major currencies, such as the Euro and to a lesser degree the British pound sterling, compared to the prior year period. Reflecting our currency mix of revenues and expenses, this fluctuation had a favorable impact on our revenues in U.S. dollars and a negligible effect on our operating profit margin in the fourth quarter of 2009 compared to the prior year period. Revenues. The following table provides information on our revenues for the fourth quarter of 2009 and 2008: Three months ended December 31, Percentage change due to: (unaudited) (millions of U.S. dollars) Existing businesses Acquired businesses Foreign currency Total Sales & Trading (7%) - 5% (2%) Investment & Advisory (6%) 1% 3% (2%) Enterprise 1% - 5% 6% Media 95 (8%) - 2% (6%) Markets division (6%) 1% 4% (1%) Legal (3%) - 2% (1%) Tax & Accounting 5% 5% 1% 11% Healthcare & Science 4% - 1% 5% Professional division - 1% 1% 2% Eliminations n/m n/m n/m n/m Revenues from ongoing businesses (2) (4%) 1% 4% 1% Revenues from disposals (2) 8 66 n/m n/m n/m n/m Revenues n/m n/m n/m (1%) 2008 segment results have been restated to be comparable to the presentation for 2009. (2) Non-IFRS financial measures are unaudited; refer to Appendix B for additional information on these measures. n/m - not meaningful. Thomson Reuters Annual Report 2009 38 Revenues from ongoing businesses declined 3% in the fourth quarter of 2009 compared to the prior year period on a constant currency basis, with increased revenues in Tax & Accounting and Healthcare & Science and Legal’s subscription business offset by decreases in Markets subscription revenues and lower transaction revenues across our businesses. Markets division Markets division revenues decreased 5% in the fourth quarter of 2009 compared to the prior year period on a constant currency basis. These decreases reflected the accumulated impact of net subscription sales losses throughout the year due to financial sector job cuts as well as lower transaction, outright and recoveries revenues more than offsetting revenue increases from our Enterprise business. Further details about the performance of each of our Markets division businesses in the fourth quarter were as follows: · Sales & Trading revenues declined 7%, with one-third of the decline driven by lower recoveries and the balance primarily from lower desktop revenues in our Exchange Traded Instruments and Fixed Income businesses. Commodities & Energy was comparable to the prior year and Treasury decreased slightly, although there was an improving trend in foreign currency transactions as we exited the year. Our decision to shut down certain legacy products as part of our integration also impacted revenues. · Investment & Advisory revenues declined 5%. While revenues from the Investment Banking sector returned to growth in the fourth quarter of 2009, Investment Management was impacted by cancellations from customer closures and lower assets under management. Retail Wealth Management was impacted by lower recoveries as customers reduced their purchases of exchange feeds. · Enterprise revenues increased 1%. Enterprise Information grew 9% from continued demand for pricing and reference data. However, these increases were largely offset by a 10% reduction in outright sales. · Media revenues declined 8% reflecting lower demand for our Professional Publishing and advertising businesses due to the weaker economic environment. Agency business revenues declined due to further consolidation in traditional media outlets and customer budget constraints. Professional division Professional division revenues from ongoing businesses increased 1% in the fourth quarter of 2009 compared to the prior year period on a constant currency basis. Within our existing businesses, revenue increases from our subscription Legal products, as well as from our Tax & Accounting and Healthcare & Science businesses were offset by decreases in print and non-subscription revenues. Acquired businesses within our Tax & Accounting segment accounted for a 1% increase in Professional division revenues. These results reflected the changing revenue mix of our Professional division. The Legal segment’s print and non-subscription revenues decreased 13% and 14%, respectively, while Legal subscription revenues, which include Westlaw, Westlaw Business and FindLaw, increased 4%. Revenues from our Tax & Accounting segment increased 10% (5% from acquired businesses), demonstrating that this business is somewhat insulated from the broader economic environment. The decreases in non-subscription revenues included double-digit declines in Westlaw ancillary revenues, enterprise software and consulting services. Further details about the performance of each of our Professional division businesses in the fourth quarter of 2009 were as follows: · Legalrevenues declined 3% as growth from subscription-related products (up 4%) and FindLaw (up 9%) was offset by declines of 13% in print and 14% in non-subscription products that impacted all customer segments. · Tax & Accounting revenues increased 10% from continued demand for our core offerings including ONESOURCE, UltraTax and Checkpoint, and contributions from acquired businesses such as Paisley, Abacus and Sabrix. · Healthcare & Science revenues increased 4% from continued demand for our healthcare management decision support analytics, particularly in the Payer customer segment, and our scientific and research offerings. Thomson Reuters Annual Report 2009 39 Operating profit. The following table provides a reconciliation of our operating profit to underlying operating profit for the fourth quarters of 2009 and 2008: (unaudited) Three months ended December 31, (millions of U.S. dollars) Operating profit Adjustments: Integration program costs Amortization of other intangible assets Fair value adjustments 35 ) Disposals 1 ) Other operating gains, net ) ) Impairment of assets held for sale - (3 ) Underlying operating profit (1) Underlying operating profit margin (1) % % Non-IFRS financial measures are unaudited; refer to Appendix B for additional information on these measures. Operating profit decreased $287 million, or 45%, in the fourth quarter of 2009 compared to 2008. This decrease reflected unfavorable fair value adjustments and higher employee benefits costs, revenue declines from the Markets division and Legal segment, unfavorable revenue mix and the impact of dilution from acquisitions and investments in technology. These factors more than offset the benefits from integration programs, efficiency initiatives and tight cost controls. Operating profit in 2008 also reflected $40 million primarily from the PDR business, which we sold in the third quarter of 2009. Other operating gains, net were lower in 2009 compared to 2008. Underlying operating profit decreased 16% and the related operating profit margin decreased to 19.7%. These results reflected the same factors as operating profit after adjusting for those items which distorted the performance of our operations, as outlined in the reconciliation above. Currency had a negligible impact on underlying operating profit margin in the fourth quarter of 2009 compared to the prior year period. The unfavorable revenue mix reflected that our fastest growing segments in 2009, Tax & Accounting and Healthcare & Science, have lower margins than Legal. Additionally, the margin decline reflected that revenues from our highly profitable print and non-subscription products decreased within Legal. As discussed in the section above entitled “Seasonality”, certain product releases for regulatory markets are concentrated at the end of the year. As a result, our Tax & Accounting business realized approximately half of its full year operating profit in the fourth quarter of the year. Adjusted earnings and adjusted earnings per share from continuing operations. The following table provides information on our adjusted earnings calculation for the fourth quarters of 2009 and 2008: (unaudited) Three months ended December 31, (millions of U.S.dollars, except per share amounts) Earnings attributable to common shareholders Adjustments: Disposals 1 Fair value adjustments 35 Other operating gains, net ) Other finance costs Other non-operating charge 59 Share of post-tax earnings in equity method investees (5 ) Tax on above (8 ) Interim period effective tax rate normalization (9 ) Amortization of other intangible assets Discrete tax items ) Discontinued operations (6 ) Adjusted earnings from continuing operations (1) Adjusted earnings per share from continuing operations (1) $ $ Non-IFRS and pro forma financial measures are unaudited; refer to Appendices A and B for additional information on these measures. Thomson Reuters Annual Report 2009 40 The decline in adjusted earnings and the related per share amounts in the fourth quarter of 2009 compared to the prior year period was primarily due to lower operating profit partially offset by a benefit from a lower effective tax rate. Operating expenses. Operating expenses increased $190 million, or 8%, in the fourth quarter of 2009 compared to the prior year period. Excluding the effects of foreign currency and fair value adjustments, operating expenses increased 1% compared to the prior year period, reflecting integration-related savings, cost management and lower costs associated with the decrease in recoveries revenues in our Markets division. Staff costs represented approximately 50% of our expenditures. Depreciation. Depreciation expense increased $14 million, or 11%, in the fourth quarter of 2009 compared to the prior year period, primarily reflecting increased capital expenditures associated with our integration program and technology infrastructure. Amortization of computer software. Amortization of computer software increased $6 million, or 4%, in the fourth quarter of 2009 compared to the prior year period. Amortization of other intangible assets. Amortization of other identifiable intangible assets increased $13 million, or 11%, in the fourth quarter of 2009 compared to the prior year period as increased expense from newly-acquired assets more than offset the completion of amortization for certain identifiable intangible assets acquired in previous years. Other operating gains, net. In the fourth quarter of 2009, other operating gains, net, were primarily comprised of a $30 million gain on the sale of a wholly owned subsidiary to a company affiliated with Woodbridge, partially offset by losses associated with businesses we have sold or intend to sell. See the section entitled “Related Party Transactions” for further discussion. In the fourth quarter of 2008, other operating gains, net, were primarily comprised of a gain on the sale of a building. Net interest expense. Net interest expense of $88 million in the fourth quarter of 2009 was $15 million lower than the prior year period due to the reversal of interest associated with an uncertain tax position. Other finance (costs) income. Other finance costs of $178 million in the fourth quarter of 2009 principally reflected foreign currency losses associated with settlement of certain intercompany loans. Other finance income of $213 million in the fourth quarter of 2008 principally reflected foreign currency gains associated with intercompany funding arrangements which are not considered permanent in nature. Accounting rules require that foreign currency gains and losses on intercompany arrangements are recognized in earnings when these arrangements are settled, or when they are not considered permanent in nature. Other non-operating charge. In conjunction with the recognition of tax losses which had been acquired in a business combination, we recorded a $59 million reduction to goodwill. We recorded the reduction to goodwill as an expense below operating profit because the accounting adjustment was not reflective of our core operating results. There was no cash impact from this adjustment. Share of post-tax earnings in equity method investees. Our share of post-tax earnings in equity method investees in the fourth quarter of 2009 was $5 million compared to a loss of $7 million in the prior year period. Tax benefit (expense). Tax benefit (expense) for the fourth quarter of 2009 and 2008 reflected the mix of taxing jurisdictions in which pre-tax profits and losses were recognized. Because the geographical mix of pre-tax profits and losses in interim periods distorts the reported effective tax rate, tax expense in interim periods is not necessarily indicative of tax expense for the full year. Income tax expense for the quarter included a net benefit of approximately $170 million which primarily related to the intercompany sale of an asset. There was no cash impact from this transaction as the sale was completed in a tax free manner. The net benefit represents the release of a $496 million deferred tax liability which was no longer required as a result of the sale, offset by the utilization of a deferred tax asset of $326 million. Net earnings and earnings per share. Net earnings were $182 million for the fourth quarter of 2009 compared to net earnings of $566 million for the prior year period. Diluted earnings per share were $0.21 for the fourth quarter of 2009 compared to $0.67 for the prior year period. The decrease reflected higher finance costs, lower operating profit and a non-operating charge partially offset by tax benefits. Cash flow. Net cash provided by operating activities decreased in the fourth quarter of 2009 compared to the prior year period due to lower cash profits and higher tax payments. Thomson Reuters Annual Report 2009 41 Return on Invested Capital We measure our return on invested capital, or ROIC, to assess, over the long term, our ability to create value for our shareholders. Our goal is to increase this return over the long term by using our capital to invest in areas with high returns and realizing operating efficiencies to further enhance our profitability. ROIC was 6.2% in 2009, a decrease from 6.5% in 2008. During the recent economic downturn, we continued to invest in our business, but we were not able to increase our operating profit margin. As a result, our ROIC declined in 2009. We remain focused on rolling out next generation product platforms in Markets and Legal, extending existing platforms to new markets as part of our globalization strategy and improving our technology infrastructure, while also pursuing acquisitions in high-growth software and services businesses. We believe that all of these objectives will lead to an increase in ROIC over the long term. See Appendix C for our calculation of ROIC. LIQUIDITY AND CAPITAL RESOURCES We follow a disciplined capital management strategy that seeks to: · Focus on free cash flow and ensure that cash generated is balanced between reinvestment in the business and returns to shareholders; and · Maintain a strong balance sheet, strong credit ratings and ample financial flexibility to support the execution of our business strategies. At the end of 2009, we had a strong liquidity position which was evidenced by over $1 billion of cash on hand, access to a committed, but unused $2.5 billion syndicated credit facility, and the ability to access global capital markets, as evidenced by our 2009 issuance of approximately $1.1 billion of long-term debt securities. We expect to continue to generate significant free cash flow in 2010 because of our strong business model and diversified customer base. We believe that cash on hand, cash from our operations and available credit facilities will be sufficient to fund our cash dividends, debt service, capital expenditures, acquisitions in the normal course of business and any opportunistic share repurchases. FINANCIAL RISK MANAGEMENT Our operations are diverse and global in nature. Accordingly, we are exposed to a variety of financial risks, which include market risk (primarily currency risk and interest rate risk), credit risk and liquidity risk. Our risk management approach is to minimize the potential adverse effects from these risks on our financial performance. Financial risk management is carried out by our centralized corporate treasury group under strict guidelines and process controls. Our treasury group identifies, evaluates and hedges financial risks. Relative to financial risks within the businesses, our corporate treasury group designs a risk management approach in close cooperation with each of our operating segments. The overall approach is under the oversight of our Chief Financial Officer. The section entitled “Financial Risk Management” in note 20 to our 2009 annual financial statements provides a detailed discussion of the financial risks we are exposed to and our approach to mitigating the potential adverse effects on our financial performance. Due to our acquisition of Reuters in 2008 and continued execution of our globalization strategy, our operations outside the U.S. have expanded and we expect this trend to continue. As a result, our exposure to non-U.S. dollar currencies has increased, in particular to the British pound sterling and the Euro. In this environment, our foreign exchange risk management approach will continue to develop and we may increase our use of derivative instruments, with the objective of hedging the foreign exchange risk associated with our cash inflows and outflows. We expect these strategies will mitigate, but not eliminate, the effects of foreign exchange on our cash flow. The following table outlines the currency profile of our revenues and expenses for 2009: Revenues (1) Expenses (1) Revenues from ongoing businesses. Expenses associated with underlying operating profit. Based on average rates of U.S. dollar / GBP 1.564 and U.S. dollar / Euro 1.393. Thomson Reuters Annual Report 2009 42 FINANCIAL POSITION Our total assets were $34.6 billion at December 31, 2009 and 2008. Higher cash balances, additions from newly acquired businesses and capital expenditures, as well as favorable foreign currency, were offset by the effect of depreciation and amortization. Our total assets by segment as of December 31, 2009 and 2008 were as follows: As at December 31, (millions of U.S. dollars) Markets division Legal Tax & Accounting Healthcare & Science Professional division Segment totals Corporate & Other Total assets Net Debt The following table presents information related to our net debt as of the dates indicated: (unaudited) As at December 31, (millions of U.S. dollars) Current indebtedness Long-term indebtedness Total debt Swaps ) 57 Total debt after swaps Remove fair value adjustments for hedges ) 26 Remove transaction costs and discounts included in the carrying value of debt 54 47 Less: cash and cash equivalents ) ) Net debt (1) Non-IFRS financial measures are unaudited; refer to Appendix B for additional information on these measures. Our net debt decreased $377 million primarily due to higher cash balances. During 2009, we completed two debt issuances, the proceeds of which were used to repay debt maturities and to fund an early debt redemption program. See the section below entitled “2009 Activity” for a detailed discussion on the use of proceeds from these issuances to repay certain notes. 2009 Activity In 2009, we extended the average maturity of our debt portfolio to about six years through the transactions discussed below. In March 2009, we issued C$750 million principal amount of 6.0% notes due in March 2016. Upon completion of this offering, we entered into two fixed-to-fixed cross-currency swap agreements which converted the notes to $610 million principal amount at an interest rate of 6.915%. These swaps have been designated as cash flow hedges. We used the net proceeds from this issuance to repay the following notes upon their maturity: · C$250 million principal amount of 4.50% notes, in June 2009; · $200 million principal amount of 4.25% notes, in August 2009; and · C$300 million principal amount of 4.35% notes, in December 2009. In September 2009, we issued $500 million principal amount of 4.7% notes due in October 2019. We used the proceeds from this offering, in conjunction with other available cash, to finance the following redemptions of debt securities, prior to their scheduled maturities, in October 2009: · $75 million principal amount of 7.74% notes due 2010; · $250 million principal amount of 4.75% notes due 2010; and · C$400 million 6.85% medium term notes due 2011. Thomson Reuters Annual Report 2009 43 2008 Activity In February 2008, we repaid $400 million principal amount of notes upon their maturity. In April 2008, we acquired Reuters assets that included $465 million of cash. Additionally, we assumed certain financial obligations of Reuters, which included the following: · A revolving credit facility with £312 million outstanding, which was repaid in April 2008; · £63 million of commercial paper outstanding, which was repaid in the second quarter of 2008; · 500 million Euro principal amount of debentures due 2010, for which we subsequently entered into cross-currency interest rate swap agreements whereby these debentures will ultimately pay a floating rate based on the London Interbank Offered Rate, or LIBOR, on US$762 million; · 250 million Euro principal amount of floating rate notes which matured and were repaid in November 2008. We entered into a cross-currency interest rate swap agreement whereby these notes were redeemed for US$398 million on maturity; · 1 billion Japanese yen principal amount of bonds, which were repaid in June 2008; and · Certain derivative instruments used by Reuters to hedge the above-mentioned debentures and notes, which were settled in April 2008. In June 2008, we issued approximately $3 billion of debt securities through separate U.S. and Canadian public offerings, as summarized in the following table: Notes offered Principal Amount (in millions) U.S.offering 5.95% notes due 2013 US$750 6.50% notes due 2018 US$1,000 Total U.S.dollar-denominated notes issued US$1,750 Canadian offering 5.25% notes due 2011 C$600 5.70% notes due 2015 C$600 Total Canadian dollar-denominated notes issued C$1,200 Upon completion of the Canadian notes offering, we entered into two cross-currency interest rate swap agreements. The notes due 2011 will pay a floating interest rate on US$593 million and the notes due 2015 will pay an interest rate of 6.25% on US$593 million. We used the net proceeds from these offerings and other resources available to us to fully repay borrowings under an acquisition credit facility drawn to finance a portion of the cash consideration for the Reuters acquisition. Thomson Reuters Annual Report 2009 44 Total Equity The following table shows the changes in our total equity for 2009 and 2008: (unaudited) (millions of U.S. dollars) Balance at January 1, Net earnings Share issuances 79 Shares issued to acquire Reuters - Effect of share-based compensation plans on paid in capital (1) 64 Repurchases of shares - ) Dividends declared on common shares ) ) Dividends declared on preference shares (2
